             Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 1 of 65



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                            §
    In re:                                                  §     Chapter 11
                                                            §
     SHALE SUPPORT GLOBAL HOLDINGS, LLC,                    §     Case No. 19-33884 (DRJ)
            1
     et al.,                                                §
                                                            §
                                    Debtors.                §     (Jointly Administered)
                                                            §

             DISCLOSURE STATEMENT FOR THE JOINT PLAN OF REORGANIZATION
             OF SHALE SUPPORT GLOBAL HOLDINGS, LLC, ET AL., AND BSP AGENCY,
                  LLC PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


Shari L. Heyen
Texas Bar No. 09564750
HeyenS@gtlaw.com
Karl Burrer
Texas Bar No. 24043584
Burrerk@gtlaw.com
David R. Eastlake
Texas Bar No. 24074165
EastlakeD@gtlaw.com
1000 Louisiana St., Suite 1700
Houston, Texas 77002
Telephone:     (713) 374-3500
Facsimile:     (713) 374-3505


Counsel to the Debtors
and Debtors in Possession

Dated: August 19, 2019




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address for
Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors, it is
600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.


ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 2 of 65



                                                                                                       2
           IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

     THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE
STATEMENT TO HOLDERS OF CLAIMS OR INTERESTS FOR PURPOSES OF SOLICITING
VOTES TO ACCEPT OR REJECT THE JOINT PLAN OF REORGANIZATION OF SHALE
SUPPORT GLOBAL HOLDINGS, LLC, ET AL., AND BSP AGENCY, LLC PURSUANT TO
CHAPTER 11 OF THE BANKRUPTCY CODE, SUBMITTED BY THE DEBTORS AND BSP AS
PROPONENTS. NOTHING IN THIS DISCLOSURE STATEMENT MAY BE RELIED UPON OR
USED BY ANY ENTITY FOR ANY OTHER PURPOSE. BEFORE DECIDING WHETHER TO
VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO VOTE SHOULD
CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE
STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE VIII HEREIN.

      THE DEBTORS URGE EACH HOLDER OF A CLAIM OR INTEREST TO CONSULT
WITH ITS OWN ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES,
TAX, OR BUSINESS ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT, THE PLAN,
AND THE PROPOSED TRANSACTIONS CONTEMPLATED THEREBY. FURTHERMORE,
THE BANKRUPTCY COURT’S APPROVAL OF THE ADEQUACY OF THE INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL OF THE PLAN.

     THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS,
SUMMARIES OF THE PLAN, CERTAIN STATUTORY PROVISIONS, AND CERTAIN
ANTICIPATED EVENTS IN THE CHAPTER 11 CASES. ALTHOUGH THE DEBTORS
BELIEVE THAT THESE SUMMARIES ARE FAIR AND ACCURATE, THESE SUMMARIES
ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT THEY DO NOT SET FORTH
THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY
DETAIL OF SUCH ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR
DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE
TERMS AND PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS INCORPORATED
HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER DOCUMENTS WILL GOVERN FOR
ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT EXCEPT WHERE
OTHERWISE SPECIFICALLY NOTED.       THE DEBTORS DO NOT REPRESENT OR
WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS
WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

     IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS RELIED ON
FINANCIAL DATA DERIVED FROM THE DEBTORS’ BOOKS AND RECORDS AND ON
VARIOUS ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESSES. WHILE THE
DEBTORS BELIEVE THAT SUCH FINANCIAL INFORMATION FAIRLY REFLECTS THE
FINANCIAL CONDITION OF THE DEBTORS AS OF THE DATE HEREOF AND THAT THE
ASSUMPTIONS REGARDING FUTURE EVENTS REFLECT REASONABLE BUSINESS
JUDGMENTS, NO REPRESENTATIONS OR WARRANTIES ARE MADE AS TO THE
ACCURACY OF THE FINANCIAL INFORMATION CONTAINED HEREIN OR
ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESSES AND THEIR FUTURE RESULTS


2
 Capitalized terms used but not defined in this disclaimer shall have the meaning ascribed to them elsewhere in this
Disclosure Statement.



ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 3 of 65



AND OPERATIONS. THE DEBTORS EXPRESSLY CAUTION READERS NOT TO PLACE
UNDUE RELIANCE ON ANY FORWARD-LOOKING STATEMENTS CONTAINED HEREIN.

     THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE
CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER. THE
DEBTORS OR ANY OTHER AUTHORIZED PARTY MAY SEEK TO INVESTIGATE, FILE,
AND PROSECUTE CLAIMS AND MAY OBJECT TO CLAIMS AFTER THE CONFIRMATION
OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER THIS DISCLOSURE
STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS.

     THE DEBTORS ARE MAKING THE STATEMENTS AND PROVIDING THE
FINANCIAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AS OF THE
DATE HEREOF, UNLESS OTHERWISE SPECIFICALLY NOTED. ALTHOUGH THE
DEBTORS MAY SUBSEQUENTLY UPDATE THE INFORMATION IN THIS DISCLOSURE
STATEMENT, THE DEBTORS HAVE NO AFFIRMATIVE DUTY TO DO SO, AND EXPRESSLY
DISCLAIM ANY DUTY TO PUBLICLY UPDATE ANY FORWARD-LOOKING STATEMENTS,
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE.
HOLDERS OF CLAIMS AND INTERESTS REVIEWING THIS DISCLOSURE STATEMENT
SHOULD NOT INFER THAT, AT THE TIME OF THEIR REVIEW, THE FACTS SET FORTH
HEREIN HAVE NOT CHANGED SINCE THIS DISCLOSURE STATEMENT WAS FILED.
INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION, MODIFICATION,
OR AMENDMENT. THE DEBTORS RESERVE THE RIGHT TO FILE AN AMENDED OR
MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME TO TIME,
SUBJECT TO THE TERMS OF THE PLAN.

     THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY
INFORMATION ABOUT OR CONCERNING THE PLAN OTHER THAN THAT WHICH IS
CONTAINED IN THIS DISCLOSURE STATEMENT.        THE DEBTORS HAVE NOT
AUTHORIZED ANY REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE
OF THEIR PROPERTY OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.

     IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS OR INTERESTS (INCLUDING
THOSE HOLDERS OF CLAIMS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT
THE PLAN OR WHO VOTE TO REJECT THE PLAN, OR THOSE HOLDERS OF CLAIMS OR
INTERESTS WHO ARE NOT ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE
TERMS OF THE PLAN AND THE RESTRUCTURING TRANSACTION CONTEMPLATED
THEREBY.

      THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO
CERTAIN MATERIAL CONDITIONS PRECEDENT DESCRIBED HEREIN AND SET FORTH
IN ARTICLE IX OF THE PLAN. THERE IS NO ASSURANCE THAT THE PLAN WILL BE
CONFIRMED, OR IF CONFIRMED, THAT THE CONDITIONS REQUIRED TO BE SATISFIED
FOR THE PLAN TO GO EFFECTIVE WILL BE SATISFIED (OR WAIVED).

     YOU ARE ENCOURAGED TO READ THE PLAN AND THIS DISCLOSURE
STATEMENT IN THEIR ENTIRETY, INCLUDING ARTICLE VIII HEREIN, ENTITLED “RISK
FACTORS,” BEFORE SUBMITTING YOUR BALLOT TO VOTE ON THE PLAN.

     THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT
DOES NOT CONSTITUTE A GUARANTEE BY THE COURT OF THE ACCURACY OR



ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 4 of 65



COMPLETENESS OF THE INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT
BY THE BANKRUPTCY COURT OF THE MERITS OF THE PLAN.

     SUMMARIES OF THE PLAN AND STATEMENTS MADE IN THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN. THE
SUMMARIES OF THE FINANCIAL INFORMATION AND THE DOCUMENTS ANNEXED TO
THIS DISCLOSURE STATEMENT OR OTHERWISE INCORPORATED HEREIN BY
REFERENCE ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THOSE
DOCUMENTS. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE ONLY AS OF THE DATE OF THIS DISCLOSURE STATEMENT, AND THERE IS NO
ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY
TIME AFTER SUCH DATE. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR IN
ACCORDANCE WITH APPLICABLE LAW, THE DEBTORS ARE UNDER NO DUTY TO
UPDATE OR SUPPLEMENT THIS DISCLOSURE STATEMENT.

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED FOR PURPOSES OF SOLICITING VOTES FOR THE ACCEPTANCES AND
CONFIRMATION OF THE PLAN AND MAY NOT BE RELIED ON FOR ANY OTHER
PURPOSE. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE DISCLOSURE
STATEMENT AND THE PLAN, THE RELEVANT PROVISIONS OF THE PLAN WILL
GOVERN.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS
NOT NECESSARILY PREPARED IN ACCORDANCE WITH FEDERAL OR STATE
SECURITIES LAWS OR OTHER SIMILAR LAWS. THIS DISCLOSURE STATEMENT HAS
NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) OR ANY SIMILAR FEDERAL, STATE, LOCAL, OR
FOREIGN REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER AGENCY PASSED
UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT.

     THE DEBTORS HAVE SOUGHT TO ENSURE THE ACCURACY OF THE FINANCIAL
INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT; HOWEVER, THE
FINANCIAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR
INCORPORATED HEREIN BY REFERENCE HAS NOT BEEN, AND WILL NOT BE, AUDITED
OR REVIEWED BY THE DEBTORS’ INDEPENDENT AUDITORS UNLESS EXPLICITLY
PROVIDED OTHERWISE.

      UPON CONFIRMATION OF THE PLAN, CERTAIN OF THE SECURITIES DESCRIBED
IN THIS DISCLOSURE STATEMENT WILL BE ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, 15 U.S.C. §§ 77A–77AA, TOGETHER WITH THE RULES AND
REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES ACT”), OR SIMILAR
FEDERAL, STATE, LOCAL, OR FOREIGN LAWS, IN RELIANCE ON THE EXEMPTION SET
FORTH IN SECTION 1145 OF THE BANKRUPTCY CODE. OTHER SECURITIES MAY BE
ISSUED PURSUANT TO OTHER APPLICABLE EXEMPTIONS UNDER THE FEDERAL
SECURITIES LAWS. TO THE EXTENT EXEMPTIONS FROM REGISTRATION UNDER
SECTION 1145 OF THE BANKRUPTCY CODE OR APPLICABLE FEDERAL SECURITIES
LAW DO NOT APPLY, THE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO A VALID EXEMPTION OR UPON REGISTRATION UNDER THE
SECURITIES ACT.



ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 5 of 65



     THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT
ARE CONSIDERED FORWARD-LOOKING STATEMENTS UNDER FEDERAL SECURITIES
LAWS. THE DEBTORS CONSIDER ALL STATEMENTS REGARDING ANTICIPATED OR
FUTURE MATTERS TO BE FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING
STATEMENTS MAY INCLUDE STATEMENTS ABOUT THE DEBTORS’:

               BUSINESS STRATEGY;

               TECHNOLOGY;

               FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND
                EXPENSES;

               LEVELS OF INDEBTEDNESS, LIQUIDITY, AND COMPLIANCE
                WITH DEBT COVENANTS;

               FINANCIAL STRATEGY,     BUDGET,   PROJECTIONS,     AND
                OPERATING RESULTS;

               OIL AND NATURAL GAS PRICES AND THE OVERALL
                HEALTH OF THE OIL AND NATURAL GAS INDUSTRY AND
                EXPLORATION AND PRODUCTION SECTOR;

               FUTURE DEMAND FOR PROPPANTS;

               THE AMOUNT, NATURE,      AND   TIMING     OF   CAPITAL
                EXPENDITURES;

               AVAILABILITY AND TERMS OF CAPITAL;

               SUCCESSFUL    RESULTS     FROM      THE        DEBTORS’
                OPERATIONS;

               COSTS OF CONDUCTING         THE   DEBTORS’       OTHER
                OPERATIONS;

               GENERAL ECONOMIC AND BUSINESS CONDITIONS;

               EFFECTIVENESS OF THE DEBTORS’ RISK MANAGEMENT
                ACTIVITIES;

               ENVIRONMENTAL LIABILITIES;

               COUNTERPARTY CREDIT RISK;

               THE OUTCOME OF PENDING AND FUTURE LITIGATION;

               GOVERNMENTAL REGULATION AND TAXATION OF THE
                OIL AND NATURAL GAS INDUSTRY;

               DEVELOPMENTS IN OIL-PRODUCING AND NATURAL GAS-
                PRODUCING COUNTRIES;




ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 6 of 65



               UNCERTAINTY REGARDING     THE   DEBTORS’   FUTURE
                OPERATING RESULTS;

               PLANS, OBJECTIVES, AND EXPECTATIONS;

               THE ADEQUACY OF THE DEBTORS’ CAPITAL RESOURCES
                AND LIQUIDITY;

               THE POTENTIAL ADOPTION OF NEW GOVERNMENTAL
                REGULATIONS; AND

               THE DEBTORS’ ABILITY TO SATISFY FUTURE CASH
                OBLIGATIONS AND ENVIRONMENTAL COSTS.

      STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT
GUARANTEES OF THE REORGANIZED DEBTORS’ FUTURE PERFORMANCE. THERE
ARE RISKS, UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD CAUSE
THE REORGANIZED DEBTORS’ ACTUAL PERFORMANCE OR ACHIEVEMENTS TO BE
DIFFERENT FROM THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE THE PROJECTIONS MADE HEREIN.         THESE RISKS,
UNCERTAINTIES, AND FACTORS MAY INCLUDE THE FOLLOWING: THE DEBTORS’
ABILITY TO CONFIRM AND CONSUMMATE THE PLAN; THE POTENTIAL THAT THE
DEBTORS MAY NEED TO PURSUE AN ALTERNATIVE TRANSACTION IF THE PLAN IS
NOT CONFIRMED; THE DEBTORS’ ABILITY TO REDUCE THEIR OVERALL FINANCIAL
LEVERAGE; THE POTENTIAL ADVERSE IMPACT OF THE CHAPTER 11 CASES ON THE
DEBTORS’ OPERATIONS, MANAGEMENT, AND EMPLOYEES; THE RISKS ASSOCIATED
WITH OPERATING THE DEBTORS’ BUSINESSES DURING THE CHAPTER 11 CASES;
CUSTOMER RESPONSES TO THE CHAPTER 11 CASES; THE DEBTORS’ INABILITY TO
DISCHARGE OR SETTLE CLAIMS DURING THE CHAPTER 11 CASES; GENERAL
ECONOMIC, BUSINESS, AND MARKET CONDITIONS; CURRENCY FLUCTUATIONS;
INTEREST RATE FLUCTUATIONS; PRICE INCREASES; EXPOSURE TO LITIGATION; A
DECLINE IN THE DEBTORS’ MARKET SHARE DUE TO COMPETITION OR PRICE
PRESSURE BY CUSTOMERS; FINANCIAL CONDITIONS OF THE DEBTORS’ CUSTOMERS;
ADVERSE TAX CHANGES; LIMITED ACCESS TO CAPITAL RESOURCES; CHANGES IN
DOMESTIC LAWS AND REGULATIONS; TRADE BALANCE; NATURAL DISASTERS;
GEOPOLITICAL INSTABILITY; AND THE EFFECTS OF GOVERNMENTAL REGULATION
ON THE DEBTORS’ BUSINESSES.




ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 7 of 65



                                                            TABLE OF CONTENTS
                                                                                                                                                                    Page

I.      INTRODUCTION ......................................................................................................................................... 1

II.     PRELIMINARY STATEMENT .................................................................................................................. 1

III.    QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
        PLAN .............................................................................................................................................................. 2
        A.           What is chapter 11? ........................................................................................................................... 2
        B.           Why are the Debtors sending me this Disclosure Statement? ........................................................... 3
        C.           Am I entitled to vote on the Plan? ..................................................................................................... 3
        D.           What will I receive from the Debtors if the Plan is consummated? .................................................. 3
        E.           What will I receive from the Debtors if I hold an Allowed Administrative Claim, DIP
                     Facility Claim, or a Priority Tax Claim? ........................................................................................... 6
        F.           How do I know if I hold an Unsecured Convenience Class Claim or General Unsecured
                     Claim and what does that mean for my Unsecured Claim if I do? .................................................... 7
        G.           Are any regulatory approvals required to consummate the Plan? ..................................................... 8
        H.           What happens to my recovery if the Plan is not confirmed or does not go effective? ...................... 8
        I.           What are the sources of Cash and other consideration required to fund the Plan?............................ 8
        J.           Is there potential litigation related to the Plan? ................................................................................. 8
        K.           Will the final amount of Allowed Unsecured Claims affect the recovery of holders of
                     Allowed Unsecured Claims under the Plan? ..................................................................................... 9
        L.           Will there be releases and exculpation granted to parties in interest as part of the Plan? ................. 9
        M.           What is the deadline to vote on the Plan? ....................................................................................... 13
        N.           How do I vote for or against the Plan? ............................................................................................ 13
        O.           When is the Confirmation Hearing set to occur? ............................................................................ 13
        P.           What is the purpose of the Confirmation Hearing? ......................................................................... 13
        Q.           Who do I contact if I have additional questions with respect to this Disclosure Statement
                     or the Plan? ..................................................................................................................................... 14
        R.           Who supports the Plan?................................................................................................................... 14

IV.     THE PLAN .................................................................................................................................................. 14
        A.           Issuance of New Membership Interests .......................................................................................... 14
        B.           Exit Facility ..................................................................................................................................... 15
        C.           Governance ..................................................................................................................................... 15
        D.           Recoveries to Certain Holders of Claims ........................................................................................ 15
        E.           General Settlement of Claims and Interests .................................................................................... 16
        F.           Releases .......................................................................................................................................... 16

V.      THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW........... 17
        A.           Shale Support’s Corporate History, Assets and Operations ............................................................ 17
        B.           The Debtors’ Management Team.................................................................................................... 19
        C.           The Debtors’ Prepetition Capital Structure ..................................................................................... 19

VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS ........................................................................ 22
        A.           Market Decline and Industry-Specific Challenges .......................................................................... 22
        B.           The Restructuring Negotiations, Temporary Waiver, and Forbearance Agreement ....................... 23
        C.           DIP Facility ..................................................................................................................................... 24




ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 8 of 65



VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
        CASES .......................................................................................................................................................... 24
        A.           Corporate Structure upon Emergence ............................................................................................. 24
        B.           Expected Timetable of the Chapter 11 Cases.................................................................................. 25
        C.           First Day Relief ............................................................................................................................... 25
        D.           Other Procedural and Administrative Motions ............................................................................... 26
        E.           Approval of the DIP Facility ........................................................................................................... 26
        F.           Schedules and Statements ............................................................................................................... 26
        G.           Bar Date Motion and Order............................................................................................................. 26
        H.           Appointment of Official Committee ............................................................................................... 27
        I.           Litigation Matters............................................................................................................................ 27
        J.           Rejection and Assumption of Executory Contracts and Unexpired Leases .................................... 30

VIII.   RISK FACTORS ......................................................................................................................................... 30
        A.           Bankruptcy Law Considerations ..................................................................................................... 30
        B.           Risks Related to Recoveries under the Plan .................................................................................... 33
        C.           Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses ....................................... 35
        D.           Risks Related to the New Membership Interests............................................................................. 43

IX.     SOLICITATION AND VOTING PROCEDURES .................................................................................. 44
        A.           Holders of Claims Entitled to Vote on the Plan .............................................................................. 44
        B.           Voting Record Date ........................................................................................................................ 44
        C.           Voting on the Plan........................................................................................................................... 45
        D.           Ballots Not Counted ........................................................................................................................ 45

X.      CONFIRMATION OF THE PLAN........................................................................................................... 46
        A.           Requirements for Confirmation of the Plan .................................................................................... 46
        B.           Best Interests of Creditors/Liquidation Analysis ............................................................................ 46
        C.           Feasibility........................................................................................................................................ 47
        D.           Acceptance by Impaired Classes ..................................................................................................... 47
        E.           Confirmation Without Acceptance by All Impaired Classes .......................................................... 48
        F.           Valuation of the Debtors ................................................................................................................. 48

XI.     CERTAIN SECURITIES LAW MATTERS ............................................................................................ 49

XII.    CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
        PLAN ............................................................................................................................................................ 49
        A.           Introduction ..................................................................................................................................... 49
        B.           Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                     Debtors ............................................................................................................................................ 51
        C.           Certain U.S. Federal Income Tax Consequences to Certain U.S. Holders of Claims ..................... 51
        D.           Information Reporting and Backup Withholding ............................................................................ 55

XIII.   RECOMMENDATION .............................................................................................................................. 56




ACTIVE 45314459v1
          Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 9 of 65



                                                        EXHIBITS3

EXHIBIT A          Plan of Reorganization

EXHIBIT B          Corporate Organization Chart

EXHIBIT C          Disclosure Statement Order

EXHIBIT D          Liquidation Analysis

EXHIBIT E          Financial Projections

EXHIBIT F          Valuation Analysis




3
    Each Exhibit is incorporated herein by reference.



ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 10 of 65



I.      INTRODUCTION

         Shale Support Global Holdings, LLC (“SSGH”), Shale Support Holdings, LLC (“SSH”), Stanton
Rail Yard, LLC (“Stanton”), Southton Rail Yard, LLC (“SRY”), Drying Facility Assets Holding, LLC
(“DFAH”), Shale Energy Support, LLC (“SES”), Mine Assets Holding, LLC (“MAH”), and Wet Mine
Assets Holding, LLC (“WMAH”), as debtors and debtors in possession (collectively, the “Debtors” or
“Shale Support”), and BSP Agency, LLC, in its capacity as administrative agent for the Term Loan Lenders
(as defined herein) under that certain Term Loan Agreement (as defined herein) (the “Term Loan Agent”
or “BSP”), submit this disclosure statement (this “Disclosure Statement”), pursuant to section 1125 of the
Bankruptcy Code, to holders of Claims against and Interests in the Debtors in connection with the
solicitation of votes for acceptance of the Joint Plan of Reorganization of Shale Support Global Holdings,
LLC, et al., and BSP Agency, LLC Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”), dated
August 19, 2019.1 A copy of the Plan is attached hereto as Exhibit A and incorporated herein by reference.
The Plan constitutes a separate chapter 11 plan for each of the Debtors.

II.     PRELIMINARY STATEMENT

         The Debtors are seeking to implement a restructuring through the Plan which contemplates, among
other things:

                payment in full of all Administrative Claims and Priority Claims in Cash
                 at emergence;

                distributions to holders of Allowed DIP Facility Claims of a principal
                 portion of the Exit Facility equal to the aggregate principal amount with
                 respect to drawn amounts under the DIP Facility, plus any unpaid accrued
                 interest and unpaid fees, expenses, and other obligations under the DIP
                 Facility Loan Agreement as of the Effective Date;

                distributions to each holder of a Secured Term Loan Claim of its Pro Rata
                 share of the Secured Term Loan Claim Recovery (including New
                 Membership Interests and a portion of the Exit Facility);

                distributions to each holder of an Allowed Unsecured Convenience Class
                 Claim of its Pro Rata share of the Convenience Class Recovery Pool (i.e.,
                 Cash in an amount of $250,000);

                distributions to each holder of an Allowed General Unsecured Claim of its
                 Pro Rata share of the GUC Recovery applicable to the Sub-Class for such
                 Allowed General Unsecured Claim (which GUC Recovery, in the
                 aggregate, is comprised of Cash in an amount of $1,000,000 or 50% of the
                 net proceeds of the Cudd Litigation (if any), whichever is greater); and

                an $80 million Exit Facility, to be provided by the Term Loan Lenders,
                 that will, among other things, fund certain payments under the Plan and
                 the Reorganized Debtors’ post-emergence operations.


1
 Capitalized terms used but not otherwise defined in this Disclosure Statement shall have the meaning ascribed to
such terms in the Plan. The summary of the Plan provided herein is qualified in its entirety by reference to the
Plan. In the case of any inconsistency between this Disclosure Statement and the Plan, the Plan will govern.


ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 11 of 65



        The Plan constitutes a good faith compromise and settlement of all Claims and Interests and
controversies resolved pursuant to the Plan (collectively, the “Plan Settlement”). In consideration for the
foregoing, among other things, the holders of the Secured Term Loan Claims will:

               convert approximately $80 million of funded debt into the New Membership
                Interests and a portion of the Exit Facility;

               provide funding for the payment in full of priority Claims and Administrative
                Claims and all cure costs;

               provide funding for the GUC Recovery and Convenience Class Recovery Pool for
                the benefit of holders of Allowed General Unsecured Claims (other than
                Deficiency Term Loan Clams) and Allowed Unsecured Convenience Class
                Claims, respectively;

               forgo any Claim for the diminution in value of their Prepetition Collateral (as
                defined in the Final DIP Order (as defined herein));

               forgo their right to receive their Pro Rata share of the GUC Recovery; and

               provide the Exit Facility.

         The Debtors and BSP (collectively, the “Proponents”) strongly believe that the Plan is in the best
interests of the Debtors’ estates, represents the best available path to restructuring, and significantly
deleverages the Debtors’ consolidated balance sheet. Given the Debtors’ attractive asset and customer base,
an established reputation for the highest level of customer service and operational performance, the
Proponents are confident that they can implement this agreed restructuring to ensure the Debtors’ long-term
viability.

III.    QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
        PLAN

        A.     What is chapter 11?

         Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In addition to
permitting debtor rehabilitation, chapter 11 promotes equality of treatment for creditors and similarly
situated equity interest holders, subject to the priority of distributions prescribed by the Bankruptcy Code.

        The commencement of a chapter 11 case creates an estate that comprises all of the legal and
equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
provides that the debtor may continue to operate its business and remain in possession of its property as a
“debtor in possession.”

         Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
or equity interest holder of the debtor, and any other entity as may be ordered by the bankruptcy court.
Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides for
the treatment of the debtor’s liabilities in accordance with the terms of the confirmed plan.




                                                     2
ACTIVE 45314459v1
         Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 12 of 65



          B.     Why are the Debtors sending me this Disclosure Statement?

        The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such
disclosure statement with all holders of claims or interests whose votes on the Plan are being solicited. This
Disclosure Statement is being submitted in accordance with these requirements.

          C.     Am I entitled to vote on the Plan?

         Your ability to vote on, and your distribution under, the Plan, if any, depends on what type of Claim
or Interest you hold. Each category of holders of Claims or Interests, as set forth in Article III of the Plan
pursuant to section 1122(a) of the Bankruptcy Code, is referred to as a “Class.” Each Class’s respective
voting status is set forth below:

    Class             Claims and Interests                   Status                  Voting Rights
                                                                           Not Entitled to Vote (Deemed to
     1         Other Secured Claims                      Unimpaired
                                                                           Accept)
                                                                           Not Entitled to Vote (Deemed to
     2         Other Priority Claims                     Unimpaired
                                                                           Accept)
                                                                           Not Entitled to Vote (Deemed to
     3         Revolving Credit Facility Claims          Unimpaired
                                                                           Accept)
     4         Secured Term Loan Claims                  Impaired          Entitled to Vote
               Unsecured Convenience Class
     5                                                   Impaired          Entitled to Vote
               Claims
     6         General Unsecured Claims                  Impaired          Entitled to Vote
                                                         Unimpaired/       Not Entitled to Vote
     7         Intercompany Claims
                                                         Impaired          (Deemed to Accept or Reject)
                                                         Unimpaired/       Not Entitled to Vote
     8         Interests in the Subsidiary Debtors
                                                         Impaired          (Deemed to Accept or Reject)
               Interests in SSGH, SSH, MAH and                             Not Entitled to Vote
     9                                                   Impaired
               Stanton                                                     (Deemed to Reject)
                                                                           Not Entitled to Vote
     10        Subordinated Claims                       Impaired
                                                                           (Deemed to Reject)

        The Plan constitutes a separate Plan proposed by each Debtor and the classifications set forth above
in Classes 1 through 10 shall be deemed to apply to each Debtor. Each Class shall be deemed to constitute
separate Sub-Classes of Claims against and Interests in each of the Debtors, as applicable, and each such
Sub-Class shall vote as a single separate Class for, and the confirmation requirements of section 1129 of
the Bankruptcy Code must be satisfied separately with respect to, each of the Debtors.

          D.     What will I receive from the Debtors if the Plan is consummated?
                                                                                      2
         The following chart provides a summary of the anticipated recovery to holders of Claims or
Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary from

2
  The recoveries set forth below may change based upon changes in the amount of Claims that are “Allowed” as well
as other factors related to the Debtors’ business operations and general economic conditions. “Allowed” means, with
                                                        3
ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 13 of 65



the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the Plan
depends upon the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
consummate the Plan.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE
DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS, REFERENCE SHOULD BE MADE TO THE ENTIRE PLAN.

                                  SUMMARY OF EXPECTED RECOVERIES
                                                                                                              Projected
                                                                                         Projected            Recovery
            Claim/Equity                                                                Amount of             Under the
 Class        Interest              Treatment of Claim/Equity Interest                Claims/Interests          Plan
                                Each holder of an Allowed Class 1 Claim
                                shall receive: (i) payment in full in Cash of
                                its Allowed Class 1 Claim; (ii) the collateral
                                securing      its    Allowed      Class     1
           Other Secured        Claim; (iii) Reinstatement of its Allowed
    1                                                                                    $6.7 million           100%
           Claims               Class 1 Claim; or (iv) such other treatment
                                rendering its Allowed Class 1 Claim
                                Unimpaired in accordance with section 1124
                                of the Bankruptcy Code.

                                Each holder of an Allowed Class 2 Claim
           Other Priority
    2                           shall receive Cash in an amount equal to such              $22,000               100%
           Claims
                                Allowed Class 2 Claim.

respect to any Claim, except as otherwise provided in the Plan: (a) a Claim that is evidenced by a Proof of Claim
Filed by the Bar Date (or for which Claim under the Plan, the Bankruptcy Code, or pursuant to a Final Order a Proof
of Claim is not or shall not be required to be Filed); (b) a Claim that is listed in the Schedules as not contingent, not
unliquidated, and not disputed, and for which no Proof of Claim, as applicable, has been timely Filed; or (c) a Claim
Allowed pursuant to the Plan or a Final Order of the Bankruptcy Court; provided that with respect to a Claim described
in clauses (a) and (b) above, such Claim shall be considered Allowed only if and to the extent that, with respect to
such Claim, no objection to the allowance thereof has been interposed by any party in interest within the applicable
period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such an
objection is so interposed and the Claim, as applicable, shall have been Allowed by a Final Order. Any Claim that
has been or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and for which no Proof of
Claim is or has been timely Filed, is not considered Allowed and shall be expunged without further action by the
Debtors and without further notice to any party or action, approval, or order of the Bankruptcy Court. Notwithstanding
anything to the contrary herein, no Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be
deemed Allowed unless and until such Entity pays in full the amount that it owes such Debtor or Reorganized Debtor,
as applicable. For the avoidance of doubt: (x) a Proof of Claim Filed after the Bar Date shall not be Allowed for any
purposes whatsoever absent entry of a Final Order allowing such late-filed Claim; (y) notwithstanding anything to the
contrary herein, the definition of “Allowed” herein and therein incorporates by reference the terms of paragraph D of
the interim DIP Facility Order and any equivalent provision in any subsequent order approving the DIP motion on a
final basis, including that there shall be no requirement that the Revolving Lender, Term Loan Agent, or Term Loan
Lenders File a Proof of Claim in respect of any Secured Lender Claim in order for such Secured Lender Claims to be
allowed; and (z) the Debtors may affirmatively determine to deem Unimpaired Claims Allowed to the same extent
such Claims would be allowed under applicable non-bankruptcy law. “Allow” and “Allowing” shall have correlative
meanings.

                                                           4
ACTIVE 45314459v1
         Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 14 of 65




                                 SUMMARY OF EXPECTED RECOVERIES
                                                                                                      Projected
                                                                                    Projected         Recovery
            Claim/Equity                                                           Amount of          Under the
    Class     Interest             Treatment of Claim/Equity Interest            Claims/Interests       Plan
                               Allowed Revolving Credit Facility Claims
                               shall be either: (i) if the Debtors obtain a
                               Refinancing Facility, paid in full in Cash
            Revolving
                               from the Refinancing Facility; or (ii) if the
     3      Credit Facility                                                        $12 million          100%
                               Debtors do not obtain a Refinancing Facility,
            Claims
                               Reinstated    and      otherwise    rendered
                               Unimpaired in accordance with section 1124
                               of the Bankruptcy Code.
                               Each holder of an Allowed Secured Term
                               Loan Claim shall receive its Pro Rata share
            Secured Term                                                                               [●]% to
     4                         of the Secured Term Loan Claim Recovery             $80 million
            Loan Claims                                                                                 [●]%
                               (including the New Membership Interests
                               and a principal portion of the Exit Facility).
            Unsecured          Each holder of an Allowed Class 5 Claim
     5      Convenience        shall receive its Pro Rata share of the              $950,000             26%
            Class Claims       Convenience Class Recovery Pool.
                               Each holder of an Allowed Class 6 Claim
            General            shall receive its Pro Rata share of the GUC        $15 million to
     6      Unsecured          Recovery3 applicable to the Sub-Class for                             4% to 24%
                                                                                   $25 million
            Claims             such Allowed Class 6 Claim, which
                               distributions shall be made in accordance


3
  “GUC Recovery” means, for each Sub-Class of General Unsecured Claims, (x) the greater of (a) $1,000,000 (i.e.,
the Minimum GUC Recovery) or (b) 50% of the net proceeds of the Cudd Litigation (if any), multiplied by (y) the
Sub-Class Allocation Percentage applicable to such Sub-Class. “Sub-Class Allocation Percentage” means the
percentage of the aggregate GUC Recovery (taking into account all Sub-Classes of Class 6) allocated to each Sub-
Class in Class 6, which percentage for each Sub-Class (by Debtor) is as follows:

                                Debtor                       Sub-Class Allocation Percentage
                 Shale Support Global Holdings, LLC                         0%
                    Shale Support Holdings, LLC                             0%
                        Stanton Rail Yard, LLC                              0%
                        Southton Rail Yard, LLC                            30%
                 Drying Facility Assets Holding, LLC                       12%
                     Shale Energy Support, LLC                             52%
                      Mine Assets Holding, LLC                              0%
                    Wet Mine Assets Holding, LLC                            6%



                                                       5
ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 15 of 65




                              SUMMARY OF EXPECTED RECOVERIES
                                                                                                  Projected
                                                                                  Projected       Recovery
              Claim/Equity                                                       Amount of        Under the
 Class          Interest        Treatment of Claim/Equity Interest             Claims/Interests     Plan
                             with Article VI.F of the Plan.
                             Class 7 Claims shall either be Reinstated or
          Intercompany
   7                         cancelled and released without any                      N/A          100% / 0%
          Claims
                             distribution.
          Interests in the   Class 8 Interests shall either be Reinstated or
   8      Subsidiary         cancelled and released without any                      N/A              0%
          Debtors            distribution.
          Interests in       Class 9 Interests shall be cancelled, released
          SSGH, SSH,         and extinguished as of the Effective Date,
   9                                                                                 $0               0%
          MAH and            and each of SSGH, Stanton, and MAH shall
          Stanton            be dissolved.
                             Allowed Subordinated Claims, if any, shall
                             be discharged, canceled, released, and
                             extinguished as of the Effective Date, and
          Subordinated
   10                        will be of no further force or effect, and              $0               0%
          Claims
                             Holders of Allowed Subordinated Claims
                             will not receive any distribution of account of
                             such Allowed Subordinated Claims.

         E.      What will I receive from the Debtors if I hold an Allowed Administrative Claim, DIP
                 Facility Claim, or a Priority Tax Claim?

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, DIP
Facility Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes
of Claims or Interests set forth in Article III of the Plan.

                      1. Administrative Claims

         Administrative Claims will be satisfied as set forth in Article II.A of the Plan, as summarized
herein. Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors or
the Reorganized Debtors, as applicable, each holder of an Allowed Administrative Claim (other than
holders of Professional Fee Claims and Claims for fees and expenses pursuant to section 1930 of chapter
123 of title 28 of the United States Code) will receive in full and final satisfaction of its Administrative
Claim an amount of Cash equal to the amount of such Allowed Administrative Claim in accordance with
the following: (a) if an Administrative Claim is Allowed on or prior to the Effective Date, on the Effective
Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed Administrative
Claim is due or as soon as reasonably practicable thereafter); (b) if such Administrative Claim is not
Allowed as of the Effective Date, no later than 30 days after the date on which an order allowing such
Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (c) if such
Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of their
business after the Petition Date in accordance with the terms and conditions of the particular transaction
giving rise to such Allowed Administrative Claim without any further action by the holders of such Allowed
Administrative Claim; (d) at such time and upon such terms as may be agreed upon by such holder and the
                                                      6
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 16 of 65



Debtors or the Reorganized Debtors, as applicable; or (e) at such time and upon such terms as set forth in
an order of the Bankruptcy Court.

        Except for Professional Fee Claims and DIP Facility Claims, and unless previously Filed, requests
for payment of Administrative Claims must be Filed and served on the Reorganized Debtors no later than
the Administrative Claim Bar Date pursuant to the procedures specified in the Confirmation Order and the
notice of the occurrence of the Effective Date. Objections to such requests must be Filed and served on the
Reorganized Debtors and the requesting party by the later of (a) 180 days after the Effective Date and
(b) 180 days after the Filing of the applicable request for payment of the Administrative Claims, if
applicable. After notice and a hearing in accordance with the procedures established by the Bankruptcy
Code and prior Bankruptcy Court orders, the Allowed amounts, if any, of Administrative Claims shall be
determined by, and satisfied in accordance with an order of, the Bankruptcy Court.

        Holders of Administrative Claims that are required to File and serve a request for such payment of
such Administrative Claims that do not file and serve such a request by the Administrative Claim Bar Date
shall be forever barred, estopped, and enjoined from asserting such Administrative Claims against the
Debtors, the Reorganized Debtors or their property, and such Administrative Claims shall be deemed
discharged as of the Effective Date without the need for any objection from the Reorganized Debtors or
any action by the Bankruptcy Court.

                     2. DIP Facility Claims

         DIP Facility Claims will be satisfied as set forth in Article II.B of the Plan, as summarized herein.
Except to the extent that a holder of an Allowed DIP Facility Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of, and in exchange for, its Allowed DIP
Facility Claim, each holder of an Allowed DIP Facility Claim shall receive a principal portion of the Exit
Facility equal to the DIP Facility Claim Amount, and all commitments under the DIP Facility Loan
Agreement shall terminate. For the avoidance of doubt, the DIP Facility Claims shall be Allowed in an
aggregate principal amount with respect to drawn amounts under the DIP Facility (plus any unpaid accrued
interest and unpaid fees, expenses and other obligations under the DIP Facility Loan Agreement as of the
Effective Date). Upon the satisfaction of the DIP Facility Claims in accordance with the terms of this Plan,
on the Effective Date all liens and security interests granted to secure such obligations shall be terminated
and of no further force and effect.

                     3. Priority Tax Claims

         Priority Tax Claims will be satisfied as set forth in Article II.E of the Plan, as summarized herein.
Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority
Tax Claim, each holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms
set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

        F.      How do I know if I hold an Unsecured Convenience Class Claim or General
                Unsecured Claim and what does that mean for my Unsecured Claim if I do?

         Under the Plan, an Unsecured Convenience Class Claim is (a) any Unsecured Claim (including
prepetition accrued interest) in the amount of $30,000 or less for which the holder thereof does not elect on
its ballot to be treated as a Class 6 General Unsecured Claim; or (b) any General Unsecured Claim
(including prepetition accrued interest) in an amount in excess of $30,000 for which the holder thereof,
pursuant to such holder’s ballot or such other election accepted by the Debtors, elects to have reduced to
the amount of $30,000 and to be treated as a Class 5 Unsecured Convenience Class Claim. As set forth

                                                      7
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 17 of 65



above, Holders of Allowed Unsecured Convenience Class Claims will each receive their Pro Rata Share of
the Convenience Class Recovery Pool (i.e., Cash in an amount not to exceed $250,000).

        Each holder of an Allowed General Unsecured Claim that does not qualify as an Unsecured
Convenience Class Claim (as set forth above) and that does not elect to be treated as an Unsecured
Convenience Class Claim, will receive its Pro Rata share of the GUC Recovery applicable to the Sub-Class
for such Allowed General Unsecured Claim. As described above, the aggregate GUC Recovery (taking
into account all Sub-Classes of Class 6) is made up of $1,000,000 (i.e., the Minimum GUC Recovery) or
50% of the net proceeds of the Cudd Litigation (which litigation is discussed in greater detail in Article
VII.H of this Disclosure Statement), whichever is greater.

        G.     Are any regulatory approvals required to consummate the Plan?

        There are no known regulatory approvals that are required to consummate the Plan. However, to
the extent such any such regulatory approvals or other authorizations, consents, rulings, or documents are
necessary to implement and effectuate the Plan, it is a condition precedent to the Effective Date that they
be obtained.

        H.     What happens to my recovery if the Plan is not confirmed or does not go effective?

        In the event that the Plan is not confirmed or does not go effective, there is no assurance that the
Debtors will be able to reorganize their businesses. It is possible that any alternative may provide holders
of Claims with less than they would have received pursuant to the Plan. For a more detailed description of
the consequences of an extended chapter 11 case, or of a liquidation scenario, see Article X.B of this
Disclosure Statement, entitled “Best Interests of Creditors/Liquidation Analysis,” and the Liquidation
Analysis attached hereto as Exhibit D.

        I.     What are the sources of Cash and other consideration required to fund the Plan?

         The Plan will be funded by the following sources of consideration: (a) Cash on hand, including
proceeds of the DIP Facility; (b) the New Membership Interests; (c) the Cudd Litigation Proceeds; and
(d) the proceeds from the Exit Facility, as applicable.

        All distributions of the New Membership Interests, Cash, and Cudd Litigation Proceeds, as
applicable, to holders of Allowed Claims under the Plan shall be made by the Disbursing Agent on behalf
of the Reorganized Debtors. At the option of the Disbursing Agent, any Cash payment to be made under
the Plan may be made by check or wire transfer or as otherwise required or provided in applicable
agreements.

        J.     Is there potential litigation related to the Plan?

        Parties in interest may object to the approval of this Disclosure Statement and may object to
Confirmation of the Plan as well, which objections potentially could give rise to litigation. See Article
VIII.C.14 of this Disclosure Statement, entitled “The Reorganized Debtors May Be Adversely Affected by
Potential Litigation, Including Litigation Arising Out of the Chapter 11 Cases.”

        In the event that it becomes necessary to confirm the Plan over the rejection of certain Classes or
Sub-Classes, the Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting
Classes or Sub-Classes. The Bankruptcy Court may confirm the Plan pursuant to the “cramdown”
provisions of the Bankruptcy Code, which allow the Bankruptcy Court to confirm a plan that has been
rejected by an impaired Class or Sub-Class if it determines that the Plan satisfies section 1129(b) of the
Bankruptcy Code. See Article VIII.A.4 of this Disclosure Statement, entitled “The Debtors May Not Be
                                                     8
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 18 of 65



Able to Secure Confirmation of the Plan,” and Article X.E of this Disclosure Statement, entitled
“Confirmation Without Acceptance by All Impaired Classes.”

        K.      Will the final amount of Allowed Unsecured Claims affect the recovery of holders of
                Allowed Unsecured Claims under the Plan?

        The Debtors’ estimate of aggregate Allowed General Unsecured Claims and Allowed Unsecured
Convenience Class Claims is approximately $16 million to $26 million. Each holder of an Allowed General
Unsecured Claim shall receive its Pro Rata share of the GUC Recovery. Each holder of an Allowed
Unsecured Convenience Class Claim shall receive its Pro Rata share of the Convenience Class Recovery
Pool. Although the Debtors’ estimate of Allowed General Unsecured Claims and Allowed Unsecured
Convenience Class Claims is generally the result of the Debtors’ and their advisors’ careful analysis of
available information, General Unsecured Claims and Unsecured Convenience Class Claims actually
asserted against the Debtors may be higher or lower than the Debtors’ estimate provided herein, which
difference could be material.

         The projected amount of General Unsecured Claims and Unsecured Convenience Class Claims set
forth herein is subject to change and reflects the Debtors’ current view on potential rejection damages. Any
change in the number, identity, or timing of actual rejected Executory Contracts and Unexpired Leases
could have a material impact on the amount of General Unsecured Claims and Unsecured Convenience
Class Claims. To the extent that the actual amount of rejection damages Claims changes, the value of
recoveries to holders of General Unsecured Claims and Unsecured Convenience Class Claims could change
as well, and such changes could be material.

         Further, as of the Petition Date, the Debtors were parties to certain litigation matters that arose in
the ordinary course of operating their businesses and could become parties to additional litigation in the
future as a result of conduct that occurred prior to the Petition Date. Although the Debtors have disputed,
are disputing, or will dispute in the future the amounts asserted by such litigation counterparties, to the
extent these parties are ultimately entitled to a higher amount than is reflected in the amounts estimated by
the Debtors herein, the value of recoveries to holders of General Unsecured Claims and Unsecured
Convenience Class Claims could change as well, and such changes could be material.

         Finally, the Debtors or any official committees appointed in the Chapter 11 Cases may object to
certain proofs of claim, and any such objections ultimately could cause the total amount of Allowed General
Unsecured Claims and Allowed Unsecured Convenience Class Claims to change. These changes could
affect recoveries to holders of General Unsecured Claims and Unsecured Convenience Class Claims, and
such changes could be material.

        L.      Will there be releases and exculpation granted to parties in interest as part of the Plan?

        Yes, the Plan proposes to release the Released Parties and to exculpate the Exculpated Parties. The
Debtors’ releases, third-party releases, and exculpation provisions included in the Plan are an integral part
of the Debtors’ overall restructuring efforts and were an essential element of the negotiations among the
Debtors and BSP in obtaining its support for the Plan.

        The Released Parties and the Exculpated Parties have made substantial and valuable contributions
to the Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize and
preserve the going-concern value of the Debtors for the benefit of all parties in interest. Accordingly, each
of the Released Parties and the Exculpated Parties warrants the benefit of the release and exculpation
provisions.


                                                      9
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 19 of 65



      IMPORTANTLY, ALL HOLDERS OF CLAIMS OR INTERESTS WHO DO NOT OPT
OUT OF THE THIRD PARTY RELEASES ON A TIMELY SUBMITTED BALLOT OR OPT OUT
FORM (AS APPLICABLE), OR BY TIMELY FILING AN OBJECTION THAT EXPRESSLY
OBJECTS TO THEIR INCLUSION AS A “RELEASING PARTY” UNDER ARTICLE VIII.D OF
THE PLAN, SHALL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY,
GENERALLY, INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE RELEASE
AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS
AND THE RELEASED PARTIES. THE RELEASES ARE AN INTEGRAL ELEMENT OF THE
PLAN.

        Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
Appeals for the Fifth Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing to
demonstrate the basis for and propriety of the release and exculpation provisions. The release, exculpation,
and injunction provisions that are contained in Article VIII of the Plan are copied in full below:

        B.      Release of Liens.

                Except as otherwise provided in the Exit Facility Documents, the Plan, or any
        contract, instrument, release, or other agreement or document created pursuant to
        the Plan, on the Effective Date and concurrently with the applicable distributions
        made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of
        the portion of the Secured Claim that is Allowed as of the Effective Date, except for
        Other Secured Claims that the Debtors elect to reinstate in accordance with
        Article III.B.1 hereof, all mortgages, deeds of trust, Liens, pledges, or other security
        interests against any property of the Estates shall be fully released and discharged,
        and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
        Liens, pledges, or other security interests shall revert to the Reorganized Debtors and
        their successors and assigns. Any holder of such Secured Claim (and the applicable
        agents for such holder) shall be authorized and directed to release any collateral or
        other property of any Debtor (including any cash collateral and possessory collateral)
        held by such holder (and the applicable agents for such holder), and to take such
        actions as may be reasonably requested by the Reorganized Debtors to evidence the
        release of such Lien, including the execution, delivery, and filing or recording of such
        releases. The presentation or filing of the Confirmation Order to or with any federal,
        state, provincial, or local agency or department shall constitute good and sufficient
        evidence of, but shall not be required to effect, the termination of such Liens.

        C.      Releases by the Debtors.

                 Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
        consideration, on and after the Effective Date, each Released Party is deemed released
        and discharged by the Debtors, the Reorganized Debtors, and their Estates, in each
        case on behalf of themselves and their respective successors, assigns, and
        representatives, and any and all other entities who may purport to assert any Cause
        of Action, directly or derivatively, by, through, for, or because of the foregoing
        entities, from any and all Causes of Action, including any derivative claims, asserted
        on behalf of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates
        would have been legally entitled to assert in their own right (whether individually or
        collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor
        or other Entity, based on or relating to, or in any manner arising from, in whole or in

                                                    10
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 20 of 65



        part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
        transactions, the Chapter 11 Cases, the Disclosure Statement, the DIP Facility, the
        Exit Facility, the Plan (including, for the avoidance of doubt, the Plan Supplement),
        or any Restructuring Transaction, the Plan, or the Plan Settlement, the filing of the
        Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
        administration and implementation of the Plan, including the issuance or distribution
        of securities pursuant to the Plan, or the distribution of property under the Plan or
        any other related agreement, or upon any other act or omission, transaction,
        agreement, event, or other occurrence taking place on or before the Effective Date.
        Notwithstanding anything contained herein to the contrary, the foregoing release
        does not release any obligations of any party under the Plan or any document,
        instrument, or agreement executed to implement the Plan.

                Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
        approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article
        VIII.C by the Debtors, which includes by reference each of the related provisions and
        definitions contained in this Plan, and further, shall constitute its finding that each
        release described in this Article VIII.C is: (1) in exchange for the good and valuable
        consideration provided by the Released Parties, a good faith settlement and
        compromise of such Claims; (2) in the best interests of the Debtors and all holders of
        Interests and Claims; (3) fair, equitable, and reasonable; (4) given and made after due
        notice and opportunity for hearing; and (5) a bar to any of the Debtors or
        Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto,
        of any kind whatsoever, against any of the Released Parties or their property.

        D.      Releases by Holders of Claims and Interests.

                Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
        consideration, on and after the Effective Date, each Releasing Party is deemed to have
        released and discharged each Debtor, Reorganized Debtor, and Released Party from
        any and all Causes of Action, whether known or unknown, including any derivative
        claims, asserted on behalf of the Debtors, that such Entity would have been legally
        entitled to assert (whether individually or collectively), based on or relating to, or in
        any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-
        court restructuring efforts, intercompany transactions, the Chapter 11 Cases, the
        formulation, preparation, dissemination, negotiation, or filing of the Disclosure
        Statement, the DIP Facility, the Exit Facility, the Plan (including, for the avoidance
        of doubt, the Plan Supplement and the Plan Settlement), or any Restructuring
        Transaction, contract, instrument, release, or other agreement or document created
        or entered into in connection with the Disclosure Statement, the DIP Facility, the
        Plan, or the Plan Settlement, the filing of the Chapter 11 Cases, the pursuit of
        Confirmation, the pursuit of Consummation, the administration and implementation
        of the Plan, including the issuance or distribution of securities pursuant to the Plan,
        or the distribution of property under the Plan or any other related agreement, or
        upon any other related act or omission, transaction, agreement, event, or other
        occurrence taking place on or before the Effective Date. Notwithstanding anything
        contained herein to the contrary, the foregoing release does not release any
        obligations of any party under the Plan or any document, instrument, or agreement
        executed to implement the Plan.

              Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
        approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article
                                               11
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 21 of 65



        VIII.D, which includes by reference each of the related provisions and definitions
        contained in this Plan, and further, shall constitute its finding that each release
        described in this Article VIII.D is: (1) in exchange for the good and valuable
        consideration provided by the Released Parties, a good faith settlement and
        compromise of such Claims; (2) in the best interests of the Debtors and all holders of
        Interests and Claims; (3) fair, equitable, and reasonable; (4) given and made after due
        notice and opportunity for hearing; and (5) a bar to any of the Debtors or
        Reorganized Debtors asserting any claim, Cause of Action, or liability related thereto,
        of any kind whatsoever, against any of the Released Parties or their property.

        E.      Exculpation.

                Except as otherwise specifically provided in the Plan, no Exculpated Party
        shall have or incur, and each Exculpated Party is released and exculpated from any
        Cause of Action for any claim related to any act or omission in connection with,
        relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
        dissemination, negotiation, or filing of the Disclosure Statement, the Plan, the Plan
        Settlement, or any Restructuring Transaction, contract, instrument, release or other
        agreement or document created or entered into in connection with the Disclosure
        Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
        the pursuit of Consummation, the administration and implementation of the Plan,
        including the issuance of securities pursuant to the Plan, or the distribution of
        property under the Plan or any other related agreement, except for claims related to
        any act or omission that is determined in a Final Order to have constituted actual
        fraud or gross negligence, but in all respects such Entities shall be entitled to
        reasonably rely upon the advice of counsel with respect to their duties and
        responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
        completion of the Plan shall be deemed to have, participated in good faith and in
        compliance with the applicable laws with regard to the solicitation of votes and
        distribution of consideration pursuant to the Plan and, therefore, are not, and on
        account of such distributions shall not be, liable at any time for the violation of any
        applicable law, rule, or regulation governing the solicitation of acceptances or
        rejections of the Plan or such distributions made pursuant to the Plan.

        F.      Injunction.

                Except as otherwise expressly provided in the Plan or for obligations issued
        or required to be paid pursuant to the Plan or the Confirmation Order, all Entities
        who have held, hold, or may hold Claims or Interests that have been released,
        discharged, or are subject to exculpation are permanently enjoined, from and after
        the Effective Date, from taking any of the following actions against, as applicable, the
        Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released Parties:
        (1) commencing or continuing in any manner any action or other proceeding of any
        kind on account of or in connection with or with respect to any such Claims or
        Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means
        any judgment, award, decree, or order against such Entities on account of or in
        connection with or with respect to any such Claims or Interests; (3) creating,
        perfecting, or enforcing any encumbrance of any kind against such Entities or the
        property or the estates of such Entities on account of or in connection with or with
        respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation,
        or recoupment of any kind against any obligation due from such Entities or against
        the property of such Entities on account of or in connection with or with respect to
                                                    12
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 22 of 65



        any such Claims or Interests unless such holder has Filed a motion requesting the
        right to perform such setoff on or before the Effective Date, and notwithstanding an
        indication of a Claim or Interest or otherwise that such holder asserts, has, or intends
        to preserve any right of setoff pursuant to applicable law or otherwise; and
        (5) commencing or continuing in any manner any action or other proceeding of any
        kind on account of or in connection with or with respect to any such Claims or
        Interests released or settled pursuant to the Plan.

                Upon entry of the Confirmation Order, all holders of Claims and Interests
        and their respective current and former employees, agents, officers, directors,
        principals, and direct and indirect affiliates shall be enjoined from taking any actions
        to interfere with the implementation or Consummation of the Plan. Each holder of
        an Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible
        to accept, distributions under or Reinstatement of such Claim or Interest, as
        applicable, pursuant to the Plan, shall be deemed to have consented to the injunction
        provisions set forth in this Article VIII.F of the Plan.

        M.     What is the deadline to vote on the Plan?

        The Voting Deadline is October 21, 2019, at 4:00 p.m. (prevailing Central Time).

        N.     How do I vote for or against the Plan?

        Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
holders of Claims that are entitled to vote on the Plan. For your vote to be counted, your ballot must be
properly completed, executed, and delivered as directed, so that your ballot including your vote is actually
received by the Debtors’ notice and claims agent, Donlin, Recano & Company, Inc. (the “Notice and
Claims Agent”) on or before the Voting Deadline, i.e. October 21, 2019, at 4:00 p.m., prevailing
Central Time. See Article IX of this Disclosure Statement, entitled “Solicitation and Voting Procedures.”

        O.     When is the Confirmation Hearing set to occur?

         The Bankruptcy Court has scheduled the Confirmation Hearing for October 29, 2019, at 9:00 a.m.
(prevailing Central Time). The Confirmation Hearing may be adjourned from time to time without further
notice.

         Objections to Confirmation must be filed and served on the Debtors, and certain other parties, by
no later than October 21, 2019, at 4:00 p.m. (prevailing Central Time) in accordance with the notice of
the Confirmation Hearing that accompanies this Disclosure Statement and the Disclosure Statement Order
attached hereto as Exhibit C and incorporated herein by reference.

        P.     What is the purpose of the Confirmation Hearing?

         The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any issuer of
securities under a plan of reorganization, any person acquiring property under a plan of reorganization, any
creditor or equity interest holder of a debtor, and any other person or entity as may be ordered by the
bankruptcy court in accordance with the applicable provisions of the Bankruptcy Code. Subject to certain
limited exceptions, the order issued by the bankruptcy court confirming a plan of reorganization discharges
a debtor from any debt that arose before the confirmation of such plan of reorganization and provides for
the treatment of such debt in accordance with the terms of the confirmed plan of reorganization.


                                                    13
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 23 of 65



        Q.      Who do I contact if I have additional questions with respect to this Disclosure
                Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact the
Debtors’ Notice and Claims Agent, Donlin, Recano & Company, Inc., via one of the following methods:

By regular mail at:                                  By hand delivery or overnight mail at:
Donlin, Recano & Company, Inc.                       Donlin, Recano & Company, Inc.
Re: Shale Support Global Holdings, LLC, et al.       Re: Shale Support Global Holdings, LLC, et al.
P.O. Box 199043                                      6201 15th Avenue
Blythebourne Station                                 Brooklyn, NY 11219
Brooklyn, NY 11219

By telephone at: (866) 296-8019                      By facsimile at: (212) 709-3348

By electronic mail at:
SSGHBallots@donlinrecano.com

         Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the Chapter
11 Cases are available upon written request to the Notice and Claims Agent at the addresses above or by
downloading the exhibits and documents from the website of the Notice and Claims Agent at
https://www.donlinrecano.com/ssgh (free of charge) or the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy/ (for a fee).

        R.      Who supports the Plan?

         The Plan is supported by the Debtors and BSP, as Term Loan Agent for the Term Loan Lenders
under that certain Term Loan Agreement, who submit the Plan as co-proponents. The Proponents believe
that the Plan provides for a larger distribution to the Debtors’ creditors than would otherwise result from
any other available alternative. The Debtors believe that the Plan, which contemplates a significant
deleveraging of the Debtors’ balance sheet and enables them to emerge from chapter 11 expeditiously, is
in the best interest of all holders of Claims or Interests, and that any other alternatives (to the extent they
exist) fail to realize or recognize the value inherent under the Plan.

IV.     THE PLAN

        As discussed in Article III herein, the Plan contemplates, among other things, a substantial
deleveraging through the conversion of approximately $80 million of the Secured Term Loan Claims into
New Membership Interests and a portion of the Exit Facility. The Plan contemplates the following key
terms, among others described herein and therein:

        A.      Issuance of New Membership Interests

         All existing Interests in SSGH, SSH, Stanton, and MAH will be cancelled as of the Effective Date;
each of SSGH, Stanton, and MAH shall be dissolved; and the reorganized SSH (the “Reorganized SSH”)
will issue the New Membership Interests to holders of Allowed Secured Term Loan Claims. The New
Membership Interests will constitute 100% of the membership interests in Reorganized SSH issued and
outstanding as of the Effective Date.

         Reorganized SSH shall be authorized without the need for any further corporate action, and without
any further action by the Bankruptcy Court or by the holders of Claims or Interests or any other Person, to
issue the number of New Membership Interests contemplated by the Plan. On the Effective Date, the New
                                                      14
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 24 of 65



Organizational Documents with respect to Reorganized SSH shall provide for a certain number of
authorized New Membership Interests at least equal to the number of such New Membership Interests
contemplated by the Plan.

         All of the New Membership Interests issued pursuant to the Plan shall be duly authorized and, when
issued, validly issued, fully paid, and non-assessable. Each distribution and issuance referred to in
Article VI of the Plan shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity receiving such distribution or
issuance.

        B.     Exit Facility

        On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, which shall be a
senior secured term loan facility to be arranged and provided by the Term Loan Lenders (the “Exit Facility
Lenders”) in a minimum amount of $80 million, on the terms set forth in the Exit Facility Documents. The
Exit Facility Lenders are affiliates of the Term Loan Agent.

          To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit Facility
(including the transactions contemplated thereby, and all actions to be taken, undertakings to be made, and
obligations to be incurred and fees paid by the Debtors or the Reorganized Debtors, as applicable, in
connection therewith), to the extent not approved by the Court previously, and (b) authorization for the
Debtors or the Reorganized Debtors, as applicable, to, without further notice to or order of the Bankruptcy
Court, (i) execute and deliver those documents necessary or appropriate to obtain the Exit Facility and
(ii) act or take action under applicable law, regulation, order, or rule or vote, consent, authorization, or
approval of any Person, subject to such modifications as (A) the Debtors, with the consent of the Term
Loan Lenders or (B) the Reorganized Debtors (the foregoing (A) or (B) as applicable) may deem to be
necessary to consummate the Exit Facility.

        Proceeds from the DIP Facility and Exit Facility, as applicable, will be used, among other things,
to fund certain distributions under the Plan, the Debtors’ operations, and administration of the Chapter 11
Cases, as well as for general corporate purposes.

        C.     Governance

        In accordance with Article IV.J of the Plan, the initial boards of directors (including the New Board)
and the officers of each of the Reorganized Debtors shall be appointed by the Term Loan Agent (in
consultation with the Reorganized Debtors’ management) in accordance with the respective New
Organizational Documents. Forms of the New Organizational Documents will be included in the Plan
Supplement.

        D.     Recoveries to Certain Holders of Claims

        As described in greater detail in Article III of this Disclosure Statement, the DIP Facility Lenders
will receive a principal portion of the Exit Facility equal to the DIP Facility Claim Amount. Each holder
of an Allowed Secured Term Loan Claim will receive its Pro Rata share of the Secured Term Loan Claim
Recovery (i.e., New Membership Interests and a principal portion of the Exit Facility). Additionally, each
holder of an (x) Allowed Unsecured Convenience Class Claim will receive its Pro Rata share of the
Convenience Class Recovery Pool and (y) Allowed General Unsecured Claim will receive its Pro Rata
share of the GUC Recovery, each in accordance with Article VI.F of the Plan.



                                                     15
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 25 of 65



        E.      General Settlement of Claims and Interests

         Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the classification, distributions, releases, and other benefits provided under the Plan (including (1) the
Term Loan Lenders’ and/or the DIP Lenders’ agreement to (a) convert approximately $80 million of funded
debt into New Membership Interests and a portion of the Exit Facility, (b) waive the Deficiency Term Loan
Claims in the approximate amount of $30 million, (c) pay in full priority Claims and certain unsecured trade
Claims, including all Claims that the Debtors were authorized to pay under any prior orders entered by the
Bankruptcy Court in the Chapter 11 Cases, (d) fund the GUC Recovery and the Convenience Class
Recovery Pool for the benefit of Allowed General Unsecured Claims (other than Deficiency Term Loan
Claims) and Allowed Unsecured Convenience Class Claims, and (e) forgo any claim for the diminution in
value of their Prepetition Collateral (as defined in the DIP Facility Order), and (2) the Exit Facility to
provide the Debtors with a flexible and sustainable capital structure), upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and Interests
and controversies resolved pursuant to the Plan, including (1) any challenge to the amount, validity,
perfection, enforceability, priority or extent of the Term Loan Claims and (2) any claim to avoid,
subordinate, or disallow any Term Loan Claim, whether under any provision of chapter 5 of the Bankruptcy
Code, on any equitable theory (including equitable subordination, equitable disallowance, or unjust
enrichment) or otherwise. The Plan shall be deemed a motion to approve the Plan Settlement pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of the Plan Settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as
well as a finding by the Bankruptcy Court the Plan Settlement is fair, equitable, reasonable and in the best
interests of the Debtors and their Estates. Subject to Article VI of the Plan, all distributions made to holders
of Allowed Claims in any Class are intended to be and shall be final.

         Pursuant to Rule 408 of the Federal Rules of Evidence, the Plan, this Disclosure Statement (and
any exhibits or supplements relating to the foregoing) and all negotiations relating thereto will not be
admissible into evidence in any proceeding unless and until the Plan is consummated, and then only in
accordance with the Plan. In the event the Plan is not consummated, provisions of the Plan, this Disclosure
Statement (and any exhibits or supplements relating to the foregoing) and all negotiations relating thereto
will not be binding or probative.

        F.      Releases

       THE PLAN CONTAINS CERTAIN CUSTOMARY DEBTOR AND THIRD-PARTY
RELEASES (THE “THIRD PARTY RELEASES”), AS DESCRIBED MORE FULLY IN ARTICLE
VIII.D. OF THE PLAN AND ARTICLE III.L OF THIS DISCLOSURE STATEMENT. THE
“RELEASED PARTIES” UNDER THE PLAN ARE EACH OF (I) THE DIP FACILITY
LENDERS; (II) THE DIP FACILITY AGENT; (III) THE TERM LOAN AGENT; (IV) THE TERM
LOAN LENDERS; (V) THE EXIT FACILITY LENDERS; (VI) THE EXIT FACILITY AGENT;
AND (VII) WITH RESPECT TO EACH OF THE DEBTORS, THE REORGANIZED DEBTORS,
AND EACH OF THE FOREGOING ENTITIES IN CLAUSES (I) THROUGH (VII), SUCH
ENTITY AND ITS CURRENT AND FORMER AFFILIATES AND SUBSIDIARIES, AND SUCH
ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’ AND SUBSIDIARIES’
CURRENT AND FORMER DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS
(REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), PREDECESSORS, SUCCESSORS, AND ASSIGNS, SUBSIDIARIES, AND EACH
OF THEIR RESPECTIVE CURRENT AND FORMER EQUITY HOLDERS, OFFICERS,
DIRECTORS, MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY
BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS,
INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER

                                                      16
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 26 of 65



PROFESSIONALS; PROVIDED THAT ANY HOLDER OF A CLAIM OR INTEREST THAT (X)
VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN OR (Y) FILES AN
OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL NOT BE A “RELEASED
PARTY.”

       THE “RELEASING PARTIES” UNDER THE PLAN ARE, COLLECTIVELY, (A) THE
DIP FACILITY LENDERS, (B) THE DIP FACILITY AGENT, (C) THE TERM LOAN AGENT,
(D) THE TERM LOAN LENDERS, (E) THE EXIT FACILITY LENDERS, (F) THE EXIT
FACILITY AGENT, (G) THE COMMITTEE AND ITS MEMBERS (H) ALL HOLDERS OF
CLAIMS, (I) ALL HOLDERS OF INTERESTS, AND (J) EACH OF THE DEBTORS, THE
REORGANIZED DEBTORS, AND WITH RESPECT TO EACH OF THE FOREGOING
ENTITIES IN CLAUSES (A) THROUGH (J), SUCH ENTITY AND ITS CURRENT AND
FORMER AFFILIATES AND SUBSIDIARIES, AND SUCH ENTITIES’ AND THEIR CURRENT
AND FORMER AFFILIATES’ AND SUBSIDIARIES’ CURRENT AND FORMER DIRECTORS,
MANAGERS, OFFICERS, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH
INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), PREDECESSORS, SUCCESSORS,
AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE CURRENT AND
FORMER EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS, PRINCIPALS,
MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL
ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR
CAPACITY AS SUCH COLLECTIVELY; PROVIDED THAT ANY HOLDER OF A CLAIM OR
INTEREST THAT (X) VALIDLY OPTS OUT OF THE RELEASES CONTAINED IN THE PLAN
OR (Y) FILES AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN SHALL NOT
BE A “RELEASING PARTY.”

      ALL HOLDERS OF CLAIMS OR INTERESTS WHO DO NOT OPT OUT OF THE THIRD
PARTY RELEASES ON A TIMELY SUBMITTED BALLOT OR OPT OUT FORM (AS
APPLICABLE), OR BY TIMELY FILING AN OBJECTION THAT EXPRESSLY OBJECTS TO
THEIR INCLUSION AS A “RELEASING PARTY” UNDER ARTICLE VIII.D OF THE PLAN,
SHALL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY,
INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF
ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES.

V.      THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW

        A.     Shale Support’s Corporate History, Assets and Operations

         Shale Support primarily serves the “upstream” sector of the oil and gas industry. This sector is
comprised primarily of exploration and production (“E&P”) companies that focus on locating and
extracting crude oil and natural gas from the ground. Many upstream E&P companies do not complete the
labor-intensive tasks of drilling and completing oil and natural gas wells themselves – instead opting to
contract with oilfield services (“OFS”) companies for the provision of such services. The Debtors provide
services to OFS and E&P companies engaged in hydraulic fracturing of operations to stimulate oil and
natural gas wells in unconventional shale plays.

        Frac Sand and Its Use in the Oil and Gas Industry. The subsurface rock in unconventional shale
plays contain oil, natural gas, and/or natural gas liquids that cannot flow freely to a well because the rock
is impermeable. Hydraulic fracturing resolves this issue by creating fractures in the rock. This is
accomplished by drilling a well into the rock and sealing the portion of the well in the petroleum-bearing
zone. Water and a proppant (i.e., frac sand) are then pumped into that portion of the well using a high-
                                                      17
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 27 of 65



pressure process. Large pumps at the surface increase water pressure in the sealed portion of the well until
pressure is sufficient to fracture surrounding rocks. Water rushes rapidly through the fractures, making
them larger and pushing them deeper into the rock. Because billions of sand grains are pushed deep into
the fractures, it can take several thousand tons of frac sand to stimulate a single well.

        After the surface pumps are turned off, the fractures contract but do not close completely because
they are propped open by billions of grains of frac sand. Frac sand is known as a “proppant” because it
props the fractures open by forming a network of pore spaces that allow the hydrocarbons to flow out of
the rock and into the well. The Debtors’ proppants are comprised of monocrystalline sand designed to keep
an induced hydraulic fracture open to enhance oil and gas product recovery in unconventional shale
deposits.

         Frac sand is a high-purity quartz sand with rounded grains. It is very durable and provides a crush-
resistant material used in the oil and gas industry for hydraulic fracturing. Rock units composed of quartz
grains that have gone through multiple cycles of weathering and erosion are potential sources of frac sand
material.

         Producers of frac sand must account for two primary costs in their per-ton cost of sand: production
and logistics. The logistical costs of frac sand are driven by rail or barge access or close delivery endpoint
truck transport proximity. In many cases, the costs of delivery of the frac sand to the well exceed the costs
of production. As such, each frac sand producer is dependent upon its logistics capabilities to economically
deliver the frac sand to the well site.

         Formation of Shale Support Holdings, LLC and Operations. SSH was formed in 2014 to
consolidate ownership of a sand mine (the “Mine”), a drying facility (the “Drying Facility”) and a transload
facility (the “Southton Facility”) that would allow SSH to integrate the production of frac sand with the
logistics of delivery. Shortly after SSH was formed, it quickly began expanding its facilities to obtain
economies of scale. Shale Support’s Mine and Drying Facility are operated through SES. The Southton
Facility is operated by an unaffiliated third-party operator.

        The Debtors’ mining and processing operations are conducted in and around Picayune, Mississippi
at the Mine owned by WMAH and the Drying Facility owned by DFAH. The Mine consists of
approximately 1,100 acres of reserves area, containing approximately 98 million tons of proven recoverable
frac sand. After acquiring the Mine, the Debtors expanded operations to encompass five fully-operational
“wet plants.” At the Mine, sand and aggregate are mined, separated and processed at Shale Support’s wet
plants. The aggregate is then sold to the local construction industry and the sand is transported by truck to
the Drying Facility.

          Since acquiring the Drying Facility, the Debtors have expanded operations, doubled production
capacity and added a rail spur connecting the facility to the Norfolk Southern Railway. The Drying Facility
is utilized to dry, process and segregate the raw sand into specific frac sand products. Thereafter, the frac
sand is shipped by rail to transload facilities where the sand is sold to E&P companies for use in hydraulic
fracturing and to completion service companies that provide hydraulic fracturing services to the industry.

         The Debtors’ Southton Facility is located south of San Antonio, Texas and is a 300-acre transload
facility owned by SRY. The Southton Facility permits Shale Support to transload daily 100 railcars of frac
sand into 160 trucks for transport to specific wells for incorporation into hydraulic fracturing operations in
the Eagle Ford basin. In addition to the Southton Facility, the Debtors have access to a strategically aligned
transload network (the “Transload Facilities”) with key destination terminals that serve the Austin Chalk,
Marcellus, Utica, Haynesville, Tuscaloosa, Mid-Con, and Permian shale plays. As part of Shale Support’s
expansion of its logistic reach, Stanton was formed in 2017 to acquire certain real property in Stanton,

                                                     18
ACTIVE 45314459v1
          Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 28 of 65



Texas and develop the property into a Permian basin centric transload facility. While Stanton secured an
option to acquire the property, it has not been able to obtain an anchor tenant or sufficient funding to close
and develop the property.

           B.      The Debtors’ Management Team

       As of the date of this Disclosure Statement, the Debtors’ senior management includes: (a) Kevin
Bowen, Chief Executive Officer and Co-Founder; (b) Jeff Bartlam, President and Co-Founder; (c) Charles
R. Caswell, Chief Financial Officer; (d) Shane Summers, Vice President of Logistics; (e) Lee Hullman,
Vice President of Business Development; (f) Scottie Bayman, Director of Quality Control; and (g) Keith
Tubandt, Vice President of Production Management.

           C.      The Debtors’ Prepetition Capital Structure

        As of the Petition Date, Shale Support and certain of its subsidiaries, including the other Debtors,
were liable for approximately $130 million in principal amount of aggregate debt obligations. Shale
Support’s prepetition capital structure is summarized as follows:4

                 Debt                                    Maturity                           Principal Amount
               Revolver                                  2/28/21                                $12 million
              Term Loan                                  8/15/21                               $116 million
             Capital Leases                              Variable                              $6.7 million
                                                                            Total:            $135.7 million

         The Term Loan Agreement. In August 2017, Debtors SSH and Stanton, as borrowers, Debtors
SSGH, SES, WMAH, DFAH, SRY, and MAH, as guarantors, the lender parties thereto (the “Term Loan
Lenders”), and BSP, as Term Loan Agent for the Term Loan Lenders, entered into that certain Amended
and Restated Credit Agreement, dated as of August 15, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Term Loan Agreement”). The Term Loan Agreement provided
the Debtors with a secured term loan credit facility in an amount of $100 million (the “Term Loan”). The
Term Loan has a maturity date of August 15, 2021, and accrues interest at a rate per annum equal to (a) a
fixed rate of 10%; or (b) at the borrowers’ election pursuant to the Term Loan Agreement, a fixed rate of
12% with respect to payment-in-kind, or “PIK,” interest. Following the occurrence of an Event of Default
(as defined in the Term Loan Agreement), an additional 3% is added to the applicable rate of interest.

        The Term Loan Agreement was further amended on October 12, 2018, pursuant to the Second
Amendment to Amended and Restated Credit Agreement (the “Second Amendment”). The Second
Amendment included provisions that (i) permitted SSH and Stanton to borrow $5,000,000 in additional
term loans from the Term Loan Lenders and (ii) provided for a financial covenant recess period during
which SSH and Stanton were not required to comply with the Total Leverage Ratio, the Interest Coverage
Ratio and the ratio of Current Assets to Current Liabilities (each such ratio as defined in the Term Loan
Agreement and hereinafter, the “Financial Covenants”) for the fiscal quarter period ending September 30,
2018.

        The Debtors, the Term Loan Agent and the Term Loan Lenders entered into a Limited Consent and
Waiver to Amended and Restated Credit Agreement dated December 31, 2018 (the “December 31
Waiver”), pursuant to which the Term Loan Agent and the Term Loan Lenders (collectively, the “Lender
Parties”) agreed to waive the requirement that SSH and Stanton pay accrued interest on each outstanding
term loan on December 31, 2018, and consented to payment of such interest on January 10, 2019. Pursuant
4
    The following does not include accrued but unpaid interest or fees under the agreements as of the Petition Date.

                                                           19
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 29 of 65



to a Waiver and Third Amendment to Amended and Restated Credit Agreement dated January 10, 2019
(the “Third Amendment”), the Lender Parties and the Debtors agreed to amend the Term Loan Agreement
so that the accrued interest that was payable on January 10, 2019 and March 31, 2019 were payable 50%
as cash and 50% as PIK interest. Under the terms of such Third Amendment, the Lender Parties also agreed
to waive compliance with the Financial Covenants for the fiscal quarter period ending December 31, 2018.
Thereafter, the Lender Parties and the Debtors entered into another Limited Waiver to Amended and
Restated Credit Agreement dated April 4, 2019 (the “April 4 Waiver”), whereby the Lender Parties waived
SSH’s and Stanton’s default for failure to timely pay accrued cash interest during a Waiver Period beginning
on April 4, 2019, and ending on April 19, 2019 (the “Waiver Period”).

         Pursuant to a Limited Waiver and Fourth Amendment to Amended and Restated Credit Agreement
dated April 19, 2019 (the “Fourth Amendment”), the Lender Parties and the Debtors agreed to amend the
Term Loan Agreement to permit SSH and Stanton to borrow from the Term Loan Lenders additional term
loans in an aggregate amount of $4,000,000. The Lender Parties also agreed to (a) waive compliance with
the Financial Covenants for the period from January 1, 2019, through March 31, 2019, and waive delivery
of the compliance certificate for that period due April 30, 2019, and (b) extend the Waiver Period from
April 19, 2019, until May 15, 2019. In addition, the Debtors agreed in the Fourth Amendment to use their
reasonable best efforts to negotiate a restructuring of their indebtedness and liabilities in a manner
acceptable to the Lender Parties. As the parties continued to negotiate a restructuring of the Debtors’
indebtedness, the Waiver Period was further extended to July 1, 2019, pursuant to another limited waiver.

         Finally, pursuant to a Limited Waiver and Fifth Amendment to Amended and Restated Credit
Agreement dated July 2, 2019 (the “Fifth Amendment”), the Lender Parties and the Debtors agreed to
amend the Term Loan Agreement to permit SSH and Stanton to borrow $2,610,000 in additional term loans
from the Term Loan Lenders. Under the terms of the Fifth Amendment, the Lender Parties also agreed to
(a) waive delivery of the compliance certificate due April 30, 2019, and (b) extend the Waiver Period until
July 8, 2019, during which time it agreed to waive the Event of Default arising from SSH’s and Stanton’s
failure to timely pay accrued cash interest.

        As of the Petition Date, the Debtors’ had outstanding funded debt obligations in the aggregate
amount of approximately $116,001,368.20 in principal and prepetition interest, not including fees,
expenses, or any other amounts due in accordance with the Term Loan (the “Term Loan Obligations”).5
The Debtors have granted first-priority security interests in and liens on all or substantially all of their assets
(the “Term Loan Collateral”) to secure their Term Loan Obligations (the “Term Loan Liens”).

         Revolving Credit Agreement. In February 2018, Debtors SES and SRY, as borrowers, Debtors
SSH, WMAH, DFAH, and MAH, as guarantors, and Siena Lending Group LLC, as lender (“Siena,” or the
“Revolving Lender,” and together with the Term Loan Agent and Term Loan Lenders, the “Prepetition
Secured Parties”), entered into that certain Loan and Security Agreement, dated as of February 28, 2018
(as amended, restated, supplemented, or otherwise modified from time to time, the “Revolving Credit
Agreement”). The Revolving Credit Agreement provided the Debtors with a secured asset-based revolving
credit facility in an amount up to $10 million (the “Revolving Credit Facility”), and is subject to periodic
borrowing base redeterminations by Siena. The Revolving Credit Facility has a maturity date of
February 28, 2021, and accrues interest at a rate per annum equal to a base rate indexed to the prime rate
plus an applicable margin of 3.5%. Following the occurrence of an Event of Default (as defined in the
Revolving Credit Agreement), an additional 5% is added to the applicable rate of interest.



5
  Pursuant to the terms of the DIP Facility Loan Agreement, and as authorized in the Final DIP Order, $6.6 million of
the Term Loan Obligations have been rolled up and converted into the DIP Facility.

                                                         20
ACTIVE 45314459v1
         Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 30 of 65



          On August 2, 2018, SES and SRY, as borrowers, and Siena executed a letter agreement which
amended the Revolving Credit Agreement to reduce the Availability Block (as defined therein) from
$1,000,000 to $850,000. The Revolving Credit Agreement was also amended, pursuant to a First
Amendment to Loan and Security Agreement dated December 12, 2018, to, among other things, change
the borrowing base calculations by increasing the concentration limits for certain account debtors.
Thereafter, on February 20, 2019, the Revolving Credit Agreement was further amended to, among other
things, (i) modify the limitations for the eligible inventory component of the borrowing base and increase
certain concentration limits, (ii) institute a reserve for certain railroad accounts payable, (iii) temporarily
reduce the amount of the Availability Block, (iv) extend the maturity date for another year, (v) modify the
prepayment fee provisions and (vi) add a success fee. On February 28, 2019, SES and SRY requested a
facility increase to the Revolving Credit Agreement and, on that same date, SES, SRY and Siena entered
into a Third Amendment to Loan and Security Agreement which increased the Maximum Revolving
Facility Amount (as defined therein) to $15,000,000.

        As of the Petition Date, the Debtors’ had outstanding funded debt obligations in the aggregate
amount of approximately $11,600,357.76 in principal and prepetition interest, not including fees, expenses,
or any other amounts due in accordance with the Revolving Credit Facility (the “Revolving Credit
Obligations”). Debtors SES and SRY have granted security interests in and liens on certain of their assets,
including, without limitation, their accounts and inventory (the “Siena Priority Collateral,” and together
with the Term Loan Collateral, the “Prepetition Collateral”), to secure their Revolving Credit Obligations
(the “Siena Liens”).

        The relative priorities of the Term Loan Liens and Siena Liens are set forth in that certain
Intercreditor Agreement, dated as of February 28, 2018 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Intercreditor Agreement”). Pursuant to the Intercreditor Agreement, the
Term Loan Obligations are collateralized by the first-priority Term Loan Liens on Term Loan Collateral;
provided that, the Revolving Credit Obligations up to the Maximum Revolving Lender Debt (as defined in
the Intercreditor Agreement) are collateralized by the first-priority Siena Liens on the Siena Priority
Collateral.

         Capital Leases. Shale Support, through SES and SRY, are borrowers under 11 separate capital
leases for equipment in the aggregate amount of approximately $6.7 million.

         Corporate Structure. Debtor SSGH is the direct corporate parent of Debtors SSH and Stanton.
SSH, in turn, is the direct corporate parent of Debtors MAH, SES, SRY, WMAH, and DFAH.6 SSGH was
formed to facilitate the closing of the Term Loan Agreement. SSGH is directly owned by non-debtors
MOR Bison, LLC (69.24%) and BBR Holdings, LLC (29.67%), and various non-debtor minority investors
(collectively, 1.19%). Shale Support Master US Holdings, LLC (“Hold Co.”) is SSGH’s ultimate corporate
parent, but it is not a debtor in these Chapter 11 Cases. Hold Co. is also the direct corporate parent of non-
debtor Shale Support Louisiana Holdings, LLC (“Shale Support Louisiana”), which in turn is the direct
corporate parent of non-debtors Kinder Mine Asset Holdings, LLC (“KMAH”) and SFM Mine Asset
Holdings, LLC (“SMAH”). Hold Co. was formed in May 2018 to facilitate the acquisition of mines located
in Kinder and Baywood, Louisiana by KMAH and SMAH, respectively. A depiction of the corporate
structure of the Debtors and their non-debtor affiliates is attached hereto as Exhibit B.

         Shale Support Louisiana Marketing Agreement. Pursuant to the terms of a Marketing, Sales and
Management Agreement (the “Marketing Agreement”), the Debtors assisted Shale Support Louisiana with
respect to marketing, sales, and distribution, and the Debtors and Shale Support Louisiana shared certain
services and costs. The Debtors and Shale Support Louisiana share (a) a small number of employees,

6
    MAH has no material assets or operations.

                                                      21
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 31 of 65



(b) certain employee benefit plans that cover both the Debtors’ and Shale Support Louisiana’s employees,
and (c) certain corporate insurance policies that cover both the Debtors and Shale Support Louisiana.7
Generally, the Debtors have paid the full costs of the shared employee benefit plans and corporate insurance
policies and then invoiced Shale Support Louisiana for its portion of those costs. In addition, pursuant to
the Marketing Agreement, the Debtors purchased frac sand from Shale Support Louisiana and Shale
                                                               8
Support Louisiana invoiced the Debtors for these purchases.

         Prior to the Petition Date, the Debtors determined that it was in their best interests to transition
towards a separation from Shale Support Louisiana. To that end, the Debtors approached Shale Support
Louisiana about entering into a transition services agreement that would replace the Marketing Agreement
and provide for a short-term transition period in which the parties would continue to share certain services
and costs while Shale Support Louisiana seeks to obtain its own benefit plans and insurance policies. While
the parties were unable to enter into such an agreement prior to the Petition Date, the parties have taken
steps and are working to separate the existing benefit plans and policies so that the Debtors are no longer
funding costs allocated to Shale Support Louisiana. As of August 5, 2019, (i) there are only three employees
who still perform work for both the Debtors and Shale Support Louisiana and (ii) the Debtors estimate that
within 45 days the Debtors and Shale Support Louisiana will no longer share benefit plans and insurance
policies.

VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS

        A.      Market Decline and Industry-Specific Challenges

         Demand for frac sand is significantly influenced by the level of well completions by E&P and OFS
companies, which depends largely on the current and anticipated profitability of developing oil and natural
gas reserves. As such, Shale Support’s business is highly correlated with well completions, which is, in-
turn, dependent on both commodity prices and producers’ ability to deliver oil to the market. Over the past
five years, commodity prices have been highly volatile resulting in an unpredictable demand curve and a
significant amount of OFS and E&P bankruptcies. Compounding these demand issues, Shale Support
operates in a highly-competitive industry that has seen a dramatic increase in supply. This new supply has
come from basin-specific regional frac sand producers (that have dramatically lower logistic costs) as well
as larger, often better-capitalized, competitors. Regional suppliers and Shale Support’s larger competitors
are both in a position to exert significant, downward pressure on pricing for proppants.

        As a result of these new sources of supply and sequentially lower demand, supply for proppants
exceeded demand in the second half of 2018, driving down prices for frac sand. While prices were declining
through the fourth quarter of 2018, Shale Support believed that demand would increase in early 2019 on an
expectation of increased drilling and completion activity. While demand for frac sand did increase

7
   More details regarding the shared employees and employee benefit plans are set forth in the Emergency Motion of
the Debtors for Entry of Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other
Compensation, and Reimburseable Expenses and (B) Continue Employee Benefits Programs and (II) Granting
Related Relief [Docket No. 8], filed with the Bankruptcy Court on July 11, 2019. More details regarding the shared
insurance policies are set forth in the Emergency Motion of Debtors for Entry of Order (I) Authorizing the Debtors to
(A) Maintain Existing Insurance Policies and Pay All Policy Premiums and Brokers’ Fees Arising Thereunder,
(B) Continue Insurance Premium Financing Programs and Pay Insurance Premium Financing Obligations Arising
in Connection Therewith, and (C) Renew, Amend, Supplement, Extend, or Purchase Insurance Policies, and
(II) Granting Related Relief [Docket No. 10], also filed with the Bankruptcy Court on July 11, 2019.
8
  After netting the amounts that Shale Support Louisiana owes the Debtors on account of shared services and costs
against the amounts that the Debtors owe Shale Support Louisiana for frac sand purchases, the Debtors estimate that,
as of the Petition Date, they owe Shale Support Louisiana approximately $600,000.

                                                         22
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 32 of 65



substantially in the first quarter of 2019, Shale Support lacked the liquidity to finance the costs necessary
to capture its forecasted share of the increased demand. Further, the increased demand did not result in the
higher prices Shale Support had projected. As a result, Shale Support’s net revenue per ton fell over 40%
in 2018.

          In contrast to the volatile nature of proppant pricing, Shale Support’s costs are largely fixed. A
significant fixed cost is the cost of leasing railcars utilized to transport frac sand. Shale Support leases
approximately 1,373 railcars from various lessors to transport sand from the Drying Facility to its transload
facilities network. Due to an overall decrease in industry demand for railcars, Shale Support believes that
its railcar leases are at prices significantly above current market rates. In addition, Shale Support’s mining
and production operations are capital intensive endeavors that require consistent capital expenditures to
maintain the underlying assets.

       The foregoing circumstances have significantly strained Shale Support’s enterprise-wide liquidity
and caused Shale Support’s capital structure to become unsustainable.

        A.      The Prepetition M&A and Financing Alternatives

         Prior to the rapid price drop in proppants, in early 2018, Shale Support retained Simmons Energy,
a division of Piper Jaffrey & Co. (“PJC”), as its investment banker to pursue a sale of the company. Since
being retained, PJC contacted all significant strategic buyers about a potential acquisition of Shale Support
and various private equity firms with an expressed-interest in the proppants sector.

         While no formal sale process was commenced, PJC engaged in discussions with each group
throughout the summer of 2018. In the midst of these efforts, the price of frac sand began its steep decline.
Unsurprisingly, no party submitted an indicative expression of interest, a non-binding offer or a valuation
of Shale Support. The stated justification from these parties centered around market conditions, location
of the reserves, quality of sand, availability of buyer cash, and consistent underperformance of business
relative to forecasts.

         Based on the lack of market interest in an acquisition, in October 2018, Shale Support expanded
PJC’s mandate to obtain replacement financing. In response, PJC contacted over 40 lenders to provide new
revolver and term loan products to Shale Support. This process yielded one asset based lending indication
of interest and two term loan indications of interest. While the parties conducted diligence, none of the
potential lenders pursued a transaction as both the commodities’ and proppant’s market – as well as Shale
Support’s liquidity – began to deteriorate.

         Concurrent with PJC’s process, the price of oil and Shale Support’s net revenue per ton of frac sand
fell substantially. This decline in revenue rendered Shale Support incapable of (a) complying with various
financial covenants under the Term Loan Agreement, and (b) maintaining payments on its railcar leases
and obligations to vendors.

        B.     The Restructuring Negotiations, Temporary Waiver, and Forbearance Agreement

         In December 2019, the Debtors and the Lender Parties entered into the December 31 Waiver and
shortly thereafter, the Third Amendment. In connection with these waivers and amendments, Shale Support
began discussions with its key stakeholders – including the Term Loan Lenders – regarding comprehensive
restructuring alternatives that would strengthen Shale Support’s balance sheet and provide near-term
liquidity support. While Shale Support was ultimately able to secure several months’ worth of forbearance
from the Term Loan Lenders, Shale Support was unable to secure a viable restructuring solution prior to its
April 2019 interest payment or obtain additional near-term liquidity to continue operations. Accordingly,
on April 19, 2019, Shale Support and the Term Loan Lenders entered into the Waiver and Fourth

                                                     23
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 33 of 65



Amendment. Pursuant to the Waiver and Fourth Amendment, the Term Loan Lenders waived the Debtors’
defaults under the Term Loan Agreement and advanced an additional $4 million to Shale Support to meet
critical obligations to sustain operations while the parties evaluated restructuring options. Subsequently,
on July 2, 2019, Shale Support entered into the Fifth Amendment under which the Term Loan Lenders
advanced another $2.61 million to Shale Support to pay additional critical costs that Shale Support was
unable to otherwise fund prior to the Petition Date.

        Shale Support’s discussions with its stakeholders have focused on building consensus around a de-
leveraging transaction. These discussions have included, among other things: (a) the provision of a
substantial amount of diligence to the Term Loan Lenders and their advisors; (b) ongoing dialogue and
communication around the Shale Support enterprise, its operations, and its prospects; and (c) regular
meetings to discuss Shale Support’s potential restructuring path.

       After further analysis and discussions with Shale Support’s management team and advisors, Shale
Support’s full Board ultimately approved the Debtors’ chapter 11 filings and the Debtors commenced the
Chapter 11 Cases on July 11, 2019.

        C.       DIP Facility

         The Term Loan Lenders (in their capacity as DIP Facility Lenders) agreed to fund the DIP Facility
and provide the Debtors with postpetition financing in the form of a senior secured, superpriority delayed-
draw term loan credit facility in the aggregate principal amount of $16.6 million. The DIP Facility also
contemplates consensual use of the Prepetition Secured Parties’ cash collateral. Based on the analysis by
Shale Support’s management team and advisors, the DIP Facility is on the most favorable terms available
in light of the circumstances of the Chapter 11 Cases and the current market for such financing. The DIP
Facility provides the Debtors with sufficient liquidity to stabilize their operations and fund the
administration of the Chapter 11 Cases as the Debtors seek to implement the restructuring contemplated by
the Plan. On July 12, 2019, the Bankruptcy Court entered an interim DIP order (the “Interim DIP Order”)
[Docket No. 36], approving the DIP Facility on an interim basis. The DIP Facility closed on July 12, 2019
and the Debtors made an initial draw of $3 million thereunder. On August 19, 2019, the Bankruptcy Court
approved the DIP Facility on a final basis (the “Final DIP Order”) [Docket No. 194].

         The Debtors filed the Chapter 11 Cases to restructure their businesses, enhance liquidity, and
bolster their long-term growth prospects and operating performance. The Plan represents the successful
culmination of months of restructuring efforts and numerous compromises and concessions by the Term
Loan Lenders, and gives the Debtors the best opportunity to withstand current adverse market conditions,
generate sufficient liquidity to fund their operations, and maximize value for the benefit of their
stakeholders. The cornerstone of the reorganization contemplated by the Plan is the conversion of
approximately $80 million of existing obligations under the Term Loan Agreement into New Membership
Interests and a portion of the Exit Facility. Further, the liquidity contemplated by the Plan – including the
proposed $80 million Exit Facility – will be sufficient to fund payments under the Plan and the Reorganized
Debtors’ post-emergence operations.

VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
        CASES

        A.      Corporate Structure upon Emergence

        Except with respect to SSGH, Stanton and MAH, each of which will be dissolved under applicable
law as of the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate
corporate entity, limited liability company, partnership, or other form of entity, as the case may be, with all
the powers of a corporation, limited liability company, partnership, or other form of entity, as the case may
                                                      24
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 34 of 65



be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or
formed and pursuant to the respective certificate of incorporation and by-laws (or other analogous formation
documents) in effect before the Effective Date, except to the extent such certificate of incorporation and
bylaws (or other analogous formation documents) are amended by the Plan or otherwise, and to the extent
such documents are amended, such documents are deemed to be amended pursuant to the Plan and require
no further action or approval (other than any requisite filings required under applicable state, provincial, or
federal law).

        B.      Expected Timetable of the Chapter 11 Cases

        The Debtors expect the Chapter 11 Cases to proceed quickly. Should the Debtors’ projected
timelines prove accurate, the Debtors could emerge from chapter 11 in just a few months after the Petition
Date. Under the terms of the DIP Facility, the Debtors are required to administer the Chapter 11 Cases in
accordance with certain milestones, including exiting the Chapter 11 Cases. No assurances can be made,
however, that the Bankruptcy Court will enter various orders on the timetable anticipated by the
Debtors.

        C.      First Day Relief

          On the Petition Date, along with their voluntary petitions for relief under chapter 11 of the
Bankruptcy Code (the “Petitions”), the Debtors filed several motions (the “First Day Motions”) designed
to facilitate the administration of the Chapter 11 Cases and minimize disruption to the Debtors’ operations,
by, among other things, easing the strain on the Debtors’ relationships with employees, vendors, and
customers following the commencement of the Chapter 11 Cases. A brief description of each of the First
Day Motions and the evidence in support thereof is set forth in the Declaration of Gary Barton, Chief
Restructuring Officer of Shale Support Global Holdings, LLC, in Support of the Debtors’ Chapter 11
Petitions and First Day Motions [Docket No. 16], filed on July 11, 2019.

        Significantly, to prevent the imposition of the automatic stay from disrupting the Debtors’
businesses and to ensure continued deliveries and services on favorable credit terms, the Debtors sought
and were granted the authority to pay prepetition Claims of certain vendors and third-party service
providers.9 The Debtors’ ability to pay the claims of these vendors and third-party service providers was
and remains critical to the Debtors’ ongoing business operations due to the Debtors’ inability to acquire
essential replacement goods and services of the same quality, reliability, cost or availability from other
sources. The Debtors’ ability to pay the claims of these vendors and service providers, therefore, was and
remains critical to the success of the Debtors’ Chapter 11 Cases.

       The First Day Motions, the First Day Declaration, and all orders for relief granted in the Chapter
11 Cases, can be viewed free of charge at https://www.donlinrecano.com/ssgh.




9
  For more detail, see that certain Emergency Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
the Debtors to Pay (A) 503(b)(9) Claims, (B) Shipping, Warehousing, and Other Lien Claims, and Certain Vendor
Claims, and (II) Granting Related Relief [Docket No. 12], filed by the Debtors with the Bankruptcy Court on July 11,
2019, and that certain Final Order (I) Authorizing the Debtors to Pay (A) 503(b)(9) Claims, (B) Shipping,
Warehousing, and Other Lien Claims, and Certain Vendor Claims, and (II) Granting Related Relief [Docket No. 35],
entered by the Bankruptcy Court on July 12, 2019.

                                                         25
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 35 of 65



        D.     Other Procedural and Administrative Motions

        The Debtors also filed several other motions subsequent to the Petition Date to further facilitate the
smooth and efficient administration of the Chapter 11 Cases and reduce the administrative burdens
associated therewith, including:

               Ordinary Course Professionals Motion. On July 17, 2019, the Debtors filed the
                Motion of debtors for Entry of an Order Authorizing the Retention and
                Compensation of Certain Professionals Utilized in the Ordinary Course of
                Business [Docket No. 66] (the “OCP Motion”). The OCP Motion seeks to
                establish procedures for the retention and compensation of certain professionals
                utilized by the Debtors in the ordinary course operation of their businesses. On
                August 8, 2019, the Bankruptcy Court entered an order granting the OCP Motion
                [Docket No. 141].

               Retention Applications. On July 17 and 19, 2019, the Debtors filed a number of
                applications seeking to retain certain professionals postpetition pursuant to
                sections 327 and 328 of the Bankruptcy Code, including Greenberg Traurig, LLP,
                McGlinchey Stafford PLLC, and Okin Adams LLP, as legal counsel, PJC, as
                investment banking financial advisor, and Alvarez & Marsal North America, LLC
                (“Alvarez & Marsal”), to provide Gary Barton as the Debtors’ chief restructuring
                officer and certain additional personnel (collectively, the “Retention
                Applications”). Between August 7, 2019 and [●], 2019, the Bankruptcy Court
                approved each of the Retention Applications. The foregoing professionals are, in
                part, responsible for the administration of the Chapter 11 Cases. The postpetition
                compensation of all of the Debtors’ professionals retained pursuant to sections 327
                and 328 of the Bankruptcy Code is subject to the approval of the Bankruptcy Court.

        E.     Approval of the DIP Facility

        Based on the Debtors’ need for debtor-in-possession financing and their conclusion that the DIP
Facility represents the best terms available, on the Petition Date, the Debtors filed a motion seek
authorization to enter into the DIP Facility on an interim and final basis (the “DIP Facility Motion”). As
discussed above, on July 12, 2019, the Bankruptcy Court entered the Interim DIP Order, and on August 19,
2019, the Bankruptcy Court entered the Final DIP Order, approving the DIP Facility on a final basis.

         On August 6, 2019, prior to the entry of the Final DIP Order, the Committee (as defined below)
filed an objection to the DIP Facility Motion, raising a number of purported issues with the terms of the
DIP Facility [Docket No. 125]. The Debtors, the Committee, and the DIP Facility Lenders ultimately
negotiated and agreed to a number of modifications to the Final DIP Order and the DIP Facility Loan
Agreement to resolve the Committee’s objection.

        F.     Schedules and Statements

        On August 15, 2019, the Debtors filed their Schedules of Assets and Liabilities and Statement of
Financial Affairs [Docket Nos. 165-180].

        G.     Bar Date Motion and Order

         On July 18, 2019, Debtors filed a motion in the Chapter 11 Cases requesting, among other things,
that the Bankruptcy Court set certain deadlines for non-governmental claimants to file proofs of claim and
approve certain notice procedures regarding such deadlines [Docket No. 70]. The Bankruptcy Court
                                                     26
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 36 of 65



granted this motion on July 29, 2019, and set the Bar Date as August 30, 2019, at 5:00 p.m. (prevailing
Central Time) [Docket No. 92].


        H.       Appointment of Official Committee

         On July 29, 2019, the U.S. Trustee filed the Notice of Appointment of Official Committee of
Unsecured Creditors [Docket No. 88], notifying parties in interest that the U.S. Trustee had appointed a
statutory committee of unsecured creditors (the “Committee”) in the Chapter 11 Cases. The Committee is
currently composed of the following members: Coyote Logistics, LLC; Trinity Industries Leasing
Company; J. Patrick Lee Construction; Retif Oil & Fuel, LLC; and Tidewater Logistics Operating, LLC.
The Committee has retained Foley Gardere, Foley & Lardner LLC as its legal counsel and GlassRatner
Advisory & Capital Group, LLC as its financial advisors.

        I.       Litigation Matters

         In the ordinary course of business, the Debtors are parties to certain lawsuits, legal proceedings,
collection proceedings, and claims arising out of their business operations. The Debtors cannot predict with
certainty the outcome of these lawsuits, legal proceedings, and claims.

         With certain exceptions, the filing of the Chapter 11 Cases operates as a stay with respect to
the commencement or continuation of litigation against the Debtors that was or could have been
commenced before the commencement of the Chapter 11 Cases. In addition, the Debtors’ liability with
respect to litigation stayed by the commencement of the Chapter 11 Cases generally is subject to discharge,
settlement, and release upon confirmation of a plan under chapter 11, with certain exceptions. Therefore,
certain litigation Claims against the Debtors may be subject to discharge in connection with the Chapter 11
Cases.

        Southton Rail Yard, LLC v. Cudd Pumping Services, Inc., Civil Action No. 18:1632, United
States District Court for the Southern District of Texas, Houston Division (the “District Court”). Southton
Rail Yard, LLC (“SRY”) entered into a supply agreement with Cudd Pumping Services, Inc. (“Cudd”) on
January 1, 2015, pursuant to which Cudd agreed to purchase 15,000 tons of frac sand from SRY over a 2-
3 year period in accordance with the terms and conditions of the agreement (the “Supply Agreement”). In
2015, Cudd ceased purchasing frac sand, and breached the Supply Agreement by not purchasing the
quantities required by the agreement.

        On May 18, 2018, SRY filed suit seeking to recover its lost profits or actual damages arising out
of Cudd’s failure to meet the terms of the Supply Agreement. SRY asserted claims for breach of contract,
anticipatory repudiation, promissory estoppel, unjust enrichment and open or sworn account. On
November 26, 2018, Cudd filed a counterclaim asserting that SRY breached the Supply Agreement first by
shipping defective (frozen) sand and by not shipping $1,650,000 in frac sand that was prepaid.

        The following is a brief synopsis of SRY’s claims and Cudd’s defenses and counterclaims:

                Breach of Contract. SRY asserts that Cudd materially breached the Supply Agreement
                 when it failed to take delivery of and pay for the frac sand in accordance with the terms of
                 the Supply Agreement. SRY further contends that it complied with all obligations under
                 the Supply Agreement and, therefore, there was no prior material breach of contract by
                 SRY.

                Anticipatory Repudiation. SRY asserts that Cudd’s failure to take delivery and pay for
                 the frac sand prevented SRY from further performance under the Supply Agreement. Cudd

                                                     27
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 37 of 65



                announced as early as March 2015 that it intended to stop purchasing frac sand due to the
                cessation of drilling activities by its customers, despite mechanisms in the Supply
                Agreement to address anticipated decreases in demand. SRY alleges that it was the
                innocent party to this anticipatory repudiation of the Supply Agreement and was damaged
                by not being allowed adequate time to mitigate.

               Alternative Causes of Promissory Estoppel, Unjust Enrichment and Sworn Account.
                Should it be determined that Cudd did not breach the Supply Agreement, SRY alleges that
                Cudd knew or should have known that its failure to purchase frac sand per the Supply
                Agreement terms would cause substantial injury to SRY. Cudd knew that SRY relied on
                its promises to contract with Coyote (as defined below) for the necessary rail cars to meet
                Cudd’s needs. Moreover, SRY’s charges for goods and services (the demurrage costs)
                provided to Cudd were usual, customary and reasonable. These goods and services were
                provided on an open account under the Supply Agreement for shipping and storage of frac
                sand after title and risk were transferred to Cudd.

               Cudd’s Counterclaims. Cudd asserts counterclaims for breaches of contract, breaches of
                express warranties, breaches of implied warranties, and money had and received. These
                counterclaims largely arise out of an allegation that SRY delivered “frozen sand.” The
                “frozen sand” issue is a red herring. Specifically, and without limitation, SRY alleges that:

                o    SRY provided frac sand in compliance with the one requirement of the Supply
                     Agreement, that the sand meet the quality requirements of the American Petroleum
                     Institute (API). The fact that a delivery of sand in January had some ice on it does not
                     affect or change the API standards, the only specification to which SRY was bound.

                o    The frac sand delivered to Cudd was merchantable, as evidenced by the fact that Cudd
                     actually used it and tried to resell it to other customers.

                o    Cudd failed to reject the sand, revoke its acceptance or terminate the Supply
                     Agreement. In fact, as late as the Fall of 2016, Cudd sought to renegotiate the payment
                     terms of the Supply Agreement.

        SRY believes it has strong claims against Cudd and its damages analysis is conservative and takes
into account any offset Cudd might have for prepaid undelivered sand and for the minimal damages suffered
by Cudd as a result of the delivery of a small amount of sand in January with ice on it. It is possible,
however, that if Cudd establishes that SRY breached the Supply Agreement first by delivering frozen
(defective) sand, SRY could be barred from recovery as the first breaching party to the agreement (it must
be noted that to the extent “defective” sand was delivered, Cudd did not comply with the terms of the Supply
Agreement or the UCC in addressing the delivery of said defective product).

         As of the Petition Date, the parties had begun fact discovery by exchanging initial written discovery
and document production. Shortly before the Petition Date, Cudd issued additional discovery to SRY and
SRY was working towards a motion to compel Cudd to fully answer written discovery. Some third-party
discovery had also taken place. The parties were in the process of scheduling depositions (to date, no
deposition have been taken). In addition, the parties exchanged initial expert reports and were working on
rebuttal expert reports. SRY’s expert, Carmen Eggleston of Whitney Penn LLP, opined that SRY suffered
damages between $5.93-$7.93 million dollars (which takes into account $1.6 million in frac sand prepaid
and not delivered to Cudd). It is important to note that a large part of SRY’s asserted damages are expenses
associated with obtaining rail cars from Coyote. SRY and Coyote reached a settlement agreement regarding
the expenses associated with the rail cars and Coyote is one of the largest unsecured creditors in these
Chapter 11 Cases (thus a resolution of claims against Cudd would involve resolving the claim of Coyote).

                                                     28
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 38 of 65



Cudd’s expert, on the other hand, has opined that Cudd suffered damages in the amount of $2.8 million
(which adds the $1.6 million in frac sand prepaid and not delivered).

        On March 19, 2019, before the parties conducted significant discovery, the parties participated in
mediation with Magistrate Judge Nancy K. Johnson. The parties were unable to reach a settlement during
this mediation conference. However, the parties have expressed a continuing desire to attempt to reach a
settlement.

        On July 16, 2019, the District Court entered an order administratively closing the litigation pending
bankruptcy. Prior to the Petition Date, the case was set to go to trial in January 2020. It is anticipated that
should the stay be lifted, the parties could proceed to trial in 6-9 months. Trial could last 4-5 days. Given
the nature of the dispute over the interpretation of the language of the Supply Agreement, it could be
anticipated that following trial, there will be issues appropriate for an appeal. Both parties, however, have
expressed continued interest in trying to resolve the case short of litigation (despite the lack of success
during the first mediation). To date, SRY is not aware of any circumstances that would hinder recovery of
any judgment it may recover from Cudd other than the generally known economic stresses on the frac
industry as a whole.

         SRY estimates that it would cost approximately $600,000 to litigate its claims to judgment (this
does not include any costs and fees associated with an appeal). As expert discovery is largely complete
(with the exception of rebuttal reports and depositions), one of the significant costs of litigation was incurred
prepetition. Similarly, SRY has already produced 1,000’s of pages of documents. It is anticipated that a
number of depositions will be taken (at least 10-15) and that additional third-party discovery will be needed.
Additionally, Cudd has not fully responded to discovery and unless Cudd supplements its discovery
responses, it is anticipated a motion to compel will be necessary. Finally, it is anticipated that dispositive
motions will be filed by either SRY or Cudd to address the issue of whether the Supply Agreement provided
for Cudd to buy the fixed amount of sand over a 2-3 year period. Following the mediation described above,
SRY feels encouraged it will prevail on any such a motion.

         Plant Materials, LLC v. Shale Support Holdings, LLC, et al., Arbitration Case No. 01-18-0004-
2494, American Arbitration Association, Commercial Arbitration. In this arbitration proceeding, Plant
Materials, LLC (“PM”) seeks to recover $2,654,625.60 from two separate construction contracts. PM
claims that it is entitled to payment under a Time and Materials Contract between Shale Support Services,
LLC and PM executed May 9, 2014 (the “Time and Materials Contract”), and has asserted fraud/fraudulent
inducement/fraudulent transfer claims against the company and its officers as the theory of liability.
Management vehemently denies allegations of fraud and any obligation arising out of the Time and
Materials Contract. In addition, SRY and PM entered into a separate construction contract on or around
May 20, 2014 (the “Construction Contract”). PM claims that SRY breached the Construction Contract;
however, no work was ever performed under the contract. SRY also contends that conditions precedent
were not met, and denies any obligation arising out of the contract. This matter was set for a three-day
arbitration hearing on July 17, 2019, but the hearing was stayed because of these Chapter 11 Cases. The
Debtors are unable to predict the eventual outcome of this matter or the potential loss contingencies, if any,
to which the applicable Debtors may be subject.

        Coyote Logistics LLC v. Southton Rail Yard, LLC, Cause No. 2019-CI-13492, District Court of
Bexar County, Texas, 285th Judicial District. Coyote Logistics LLC (“Coyote”) seeks damages of
approximately $3,600,000 against SRY for the breach of a settlement agreement resolving SRY’s alleged
defaults under an Agreement for Railcar Services.




                                                       29
ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 39 of 65



        J.      Rejection and Assumption of Executory Contracts and Unexpired Leases

         Prior to the Petition Date and in the ordinary course of business, the Debtors entered into numerous
Executory Contracts and Unexpired Leases. The Debtors, with the assistance of their advisors, have
reviewed and will continue to review the Executory Contracts and Unexpired Leases to identify contracts
and leases to either assume or reject pursuant to sections 365 or 1123 of the Bankruptcy Code. The Debtors
intend to include information in the Plan Supplement regarding the assumption or rejection of the remainder
of their Executory Contracts and Unexpired Leases to be carried out as of the Effective Date, but may also
elect to file additional discrete motions seeking to assume or reject various of the Debtors’ Executory
Contracts and Unexpired Leases before such time.

       Although their analysis is ongoing, the Debtors currently estimate that the aggregate amount of
Claims on account of rejection of Executory Contracts and Unexpired Leases may be significant.

        On August 5 and 13, 2019, the Debtors filed motions in the Chapter 11 Cases to reject certain of
their existing railcar leases [Docket Nos. 116, 160]. If the motions are granted, the Debtors anticipate
reducing their leased current inventory of roughly 1,373 railcars to roughly 1000 leased railcars.

VIII.   RISK FACTORS

         Holders of Claims should read and consider carefully the risk factors set forth below before voting
to accept or reject the Plan. Although there are many risk factors discussed below, these factors should not
be regarded as constituting the only risks present in connection with the Debtors’ businesses or the Plan
and its implementation.

        A.      Bankruptcy Law Considerations

         The occurrence or non-occurrence of any or all of the following contingencies, and any others,
could affect distributions available to holders of Allowed Claims under the Plan but will not necessarily
affect the validity of the vote of the Impaired Classes to accept or reject the Plan or necessarily require a
re-solicitation of the votes of holders of Claims in such Impaired Classes.

                     1. Parties in Interest May Object to the Plan’s Classification of Claims and
                        Interests

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
in a particular class only if such claim or equity interest is substantially similar to the other claims or equity
interests in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
complies with the requirements set forth in the Bankruptcy Code because the Debtors created Classes of
Claims and Interests each encompassing Claims or Interests, as applicable, that are substantially similar to
the other Claims or Interests, as applicable, in each such Class. Nevertheless, there can be no assurance
that the Bankruptcy Court will reach the same conclusion.

                     2. The Conditions Precedent to the Effective Date of the Plan May Not Occur

         As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject to a
number of conditions precedent. If such conditions precedent are not met or waived, the Effective Date
will not take place.

                     3. The Debtors May Fail to Satisfy Vote Requirements

        If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
                                                     30
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 40 of 65



event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan
or transaction. There can be no assurance that the terms of any such alternative chapter 11 plan or other
transaction would be similar or as favorable to the holders of Interests and Allowed Claims as those
proposed in the Plan and the Debtors do not believe that any such transaction exists or is likely to exist that
would be more beneficial to the estates than the Plan.

                     4. The Debtors May Not Be Able to Secure Confirmation of the Plan

         Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11
plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan “does not
unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
(b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
distributions to non-accepting holders of claims or equity interests within a particular class under such plan
will not be less than the value of distributions such holders would receive if the debtors were liquidated
under chapter 7 of the Bankruptcy Code.

         There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even
if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm
the Plan. A non-accepting holder of an Allowed Claim might challenge either the adequacy of this
Disclosure Statement or whether the balloting procedures and voting results satisfy the requirements of the
Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure
Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.
If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the
Debtors will be able to reorganize their business and what, if anything, holders of Interests and Allowed
Claims against them would ultimately receive.

        The Debtors, subject to the terms and conditions of the Plan (including the requirement that the
Plan be in form and substance acceptable to the Term Loan Lenders), reserve the right to modify the terms
and conditions of the Plan as necessary for Confirmation. Any such modifications could result in less
favorable treatment of any non-accepting class of Claims or Interests, as well as any class junior to such
non-accepting class, than the treatment currently provided in the Plan. Such a less favorable treatment could
include a distribution of property with a lesser value than currently provided in the Plan or no distribution
whatsoever under the Plan.

                     5. Nonconsensual Confirmation

         In the event that any impaired class of claims or interests does not accept a chapter 11 plan, a
bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
(as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and, as to each impaired class that
has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired class(es). The Debtors believe that the
Plan satisfies these requirements, and the Debtors may request such nonconsensual Confirmation in
accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that
the Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation
or Consummation of the Plan may result in, among other things, increased expenses relating to professional
compensation.




                                                      31
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 41 of 65



                     6. Continued Risk upon Confirmation

        Even if the Plan is consummated, the Debtors will continue to face a number of risks, including
certain risks that are beyond their control, such as further deterioration or other changes in economic
conditions, changes in the industry, potential revaluing of their assets due to chapter 11 proceedings,
changes in demand for oil and natural gas (and thus demand for the services the Debtors provide), and
increasing expenses. See Article VIII.C of this Disclosure Statement, entitled “Risks Related to the
Debtors’ and the Reorganized Debtors’ Businesses.” Some of these concerns and effects typically become
more acute when a case under the Bankruptcy Code continues for a protracted period without indication of
how or when the case may be completed. As a result of these risks and others, there is no guarantee that a
chapter 11 plan of reorganization reflecting the Plan will achieve the Debtors’ stated goals.

        In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors with
the exclusive right to propose the Plan and prohibits creditors and others from proposing a plan. The
Debtors will have retained the exclusive right to propose the Plan upon filing their Petitions. If the
Bankruptcy Court terminates that right, however, or the exclusivity period expires, there could be a material
adverse effect on the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’
stated goals.

       Furthermore, even if the Debtors’ debts are reduced and/or discharged through the Plan, the Debtors
may need to raise additional funds through public or private debt or equity financing or other various means
to fund the Debtors’ businesses after the completion of the proceedings related to the Chapter 11
Cases. Adequate funds may not be available when needed or may not be available on favorable terms.

                     7. The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                        Bankruptcy Code

         If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the debtor in
a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a case under chapter 7
of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to liquidate the
debtor’s assets for distribution in accordance with the priorities established by the Bankruptcy Code. The
Debtors believe that liquidation under chapter 7 would result in significantly smaller distributions being
made to creditors than those provided for in a chapter 11 plan because of (a) the likelihood that the assets
would have to be sold or otherwise disposed of in a disorderly fashion over a short period of time, when
commodities prices are at historically low levels, rather than reorganizing or selling the business as a going
concern at a later time in a controlled manner, (b) additional administrative expenses involved in the
appointment of a chapter 7 trustee, and (c) additional expenses and Claims, some of which would be entitled
to priority, that would be generated during the liquidation, including Claims resulting from the rejection of
Unexpired Leases and other Executory Contracts in connection with cessation of operations.

                     8. The Debtors May Object to the Amount or Classification of a Claim

          Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
relied upon by any holder of a Claim where such Claim is subject to an objection. Any holder of a Claim
that is subject to an objection thus may not receive its expected share of the estimated distributions described
in this Disclosure Statement.

                     9. Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.
                                                      32
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 42 of 65



                     10. Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
                         Plan

         The distributions available to holders of Allowed Claims under the Plan can be affected by a variety
of contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed
Claims to be subordinated to other Allowed Claims. The occurrence of any and all such contingencies,
which could affect distributions available to holders of Allowed Claims under the Plan, will not affect the
validity of the vote taken by the Impaired Classes entitled to vote to accept or reject the Plan or require any
sort of revote by such Impaired Classes.

        The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates.
Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
the Debtors cannot determine with any certainty at this time the number or amount of Claims that will
ultimately be Allowed. Such differences may materially and adversely affect, among other things, the
percentage recoveries to holders of Allowed Claims under the Plan.

                     11. Releases, Injunctions, and Exculpations Provisions May Not Be Approved

         Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a
release of liens and third-party releases that may otherwise be asserted against the Debtors, Reorganized
Debtors, or Released Parties, as applicable. Discussions and summaries of these provisions can be found
in Articles III.L and IV.F of this Disclosure Statement. The releases, injunctions, and exculpations provided
in the Plan are subject to objection by parties in interest and may not be approved. If the releases are not
approved, certain Released Parties may withdraw their support for the Plan and the Plan may no longer be
confirmable.

        B.      Risks Related to Recoveries under the Plan

                     1. The Total Amount of Allowed General Unsecured Claims May Be Higher
                        Than Anticipated By the Debtors

        With respect to holders of Allowed General Unsecured Claims and Unsecured Convenience Class
Claims, the claims filed against the Debtors’ estates may be materially higher than the Debtors have
estimated.

                     2. The Reorganized Debtors May Not Be Able to Achieve their Projected
                        Financial Results

         The Reorganized Debtors may not be able to achieve their projected financial results. The Financial
Projections set forth in this Disclosure Statement represent the Debtors’ management team’s best estimate
of the Debtors’ future financial performance, which is necessarily based on certain assumptions regarding
the anticipated future performance of the Reorganized Debtors’ operations, as well as the United States and
world economies in general, and the industry segments in which the Debtors operate in particular. While
the Debtors believe that the Financial Projections contained in this Disclosure Statement are reasonable,
there can be no assurance that they will be realized. If the Debtors do not achieve their projected financial
results, the value of the New Membership Interests may be negatively affected and the Debtors may lack
sufficient liquidity to continue operating as planned after the Effective Date. Moreover, the financial
condition and results of operations of the Reorganized Debtors from and after the Effective Date may not
be comparable to the financial condition or results of operations reflected in the Debtors’ historical financial
statements.
                                                      33
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 43 of 65



                    3. The Reorganized Debtors May Not Be Able to Prevail or Recover Proceeds
                       from the Cudd Litigation

         While the Debtors assert that the merits of their case in the Cudd Litigation are strong, Cudd
vehemently denies any liability. The Debtor’s success largely hinges on whether the Supply Agreement is
interpreted as an agreement by Cudd to purchase a fixed amount of frac sand over a 2-3 year period (as
SRY alleges) or whether the Supply Agreement merely allowed Cudd to order “up to” 15,000 tons of sand
per month upon the issuance of a purchase order and at the complete discretion of Cudd (as alleged by
Cudd). It is SRY’s position that the language of the Supply Agreement, as well as emails surrounding the
Supply Agreement’s negotiation, supports its position.

                    4. Certain Tax Implications of the Plan

         Holders of Allowed Claims should carefully review Article XII of this Disclosure Statement,
entitled “Certain United States Federal Income Tax Consequences of the Plan,” to determine how the tax
implications of the Plan and the Chapter 11 Cases may adversely affect the Reorganized Debtors and
holders of Claims and Interests.

                    5. The Debtors May Not Be Able to Accurately Report Their Financial Results

         The Debtors have established internal controls over financial reporting. However, internal controls
over financial reporting may not prevent or detect misstatements or omissions in the Debtors’ financial
statements because of their inherent limitations, including the possibility of human error, and the
circumvention or overriding of controls or fraud. Therefore, even effective internal controls can provide
only reasonable assurance with respect to the preparation and fair presentation of financial statements. If
the Debtors fail to maintain the adequacy of their internal controls, the Debtors may be unable to provide
financial information in a timely and reliable manner within the time period required and the terms of the
agreements governing the Debtors’ indebtedness. Any such difficulties or failure could materially
adversely affect the Debtors’ business, results of operations, and financial condition. Further, the Debtors
may discover other internal control deficiencies in the future and/or fail to adequately correct previously
identified control deficiencies, which could materially adversely affect the Debtors’ businesses, results of
operations, and financial condition.

                    6. The Debtors May Not Be Able to Obtain Incremental Funding Under the
                       DIP Facility

         Under the terms of the DIP Facility Loan Agreement, the $16.6 million DIP Facility is available in
multiple draws. Upon the Bankruptcy Court’s entry of the Interim DIP Order, the Debtors were able to
access $3 million under the DIP Facility. Upon the Bankruptcy Court’s entry of the Final DIP Order, the
Debtors are able to access the entire $16.6 million DIP Facility. However, availability of further
incremental funding under the DIP Facility is subject to a number of conditions precedent, not all of which
may occur. If the Debtors do not obtain the incremental funding under the DIP Facility, they may lack
sufficient liquidity to continue operating in the ordinary course, may be unable to the consummate the Plan
or any other plan of reorganization, or may be forced to seek alternative sources of financing, which may
not be available on terms as favorable as those provided under the DIP Facility.

                    7. The Debtors May Not Be Able to Obtain Funding Under the Exit Facility

        The Plan contemplates that the Debtors will enter into an Exit Facility in a minimum amount of
$80 million on the Effective Date, to be arranged and provided by the Exit Facility Lenders, the proceeds
of which will be used to fund the Plan and the Reorganized Debtors’ post-emergence business operations.
However, it is possible that the Debtors may not be able to consummate the Exit Facility. If the Debtors
                                                    34
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 44 of 65



do not obtain funding under the Exit Facility, they may lack sufficient liquidity to continue operating in the
ordinary course post-emergence, may be unable to the consummate the Plan or any other plan of
reorganization, or may be forced to seek alternative sources of financing on less advantageous terms.

        C.      Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses

                     1. The Reorganized Debtors May Not Be Able to Generate Sufficient Cash to
                        Service All of their Indebtedness

         The Reorganized Debtors’ ability to make scheduled payments on, or refinance their debt
obligations, depends on the Reorganized Debtors’ financial condition and operating performance, which
are subject to prevailing economic, industry, and competitive conditions and to certain financial, business,
legislative, regulatory, and other factors beyond the Reorganized Debtors’ control. The Reorganized
Debtors may be unable to maintain a level of cash flow from operating activities sufficient to permit the
Reorganized Debtors to pay the principal, premium, if any, and interest on their indebtedness, including,
without limitation, potential borrowings under the Exit Facility upon emergence.

                     2. The Debtors Will Be Subject to the Risks and Uncertainties Associated with
                        the Chapter 11 Cases

         For the duration of the Chapter 11 Cases, the Debtors’ ability to operate, develop, and execute a
business plan, and continue as a going concern, will be subject to the risks and uncertainties associated with
bankruptcy. These risks include the following: (a) ability to develop, confirm, and consummate the
Restructuring Transactions specified in the Plan; (b) ability to obtain Bankruptcy Court approval with
respect to motions filed in the Chapter 11 Cases from time to time; (c) ability to maintain relationships with
suppliers, vendors, service providers, customers, employees, and other third parties; (d) ability to maintain
contracts that are critical to the Debtors’ operations; (e) ability of third parties to seek and obtain Bankruptcy
Court approval to terminate contracts and other agreements with the Debtors; (f) ability of third parties to
seek and obtain Bankruptcy Court approval to terminate or shorten the exclusivity period for the Debtors
to propose and confirm a chapter 11 plan, to appoint a chapter 11 trustee, or to convert the Chapter 11 Cases
to chapter 7 proceedings; and (g) the actions and decisions of the Debtors’ creditors and other third parties
who have interests in the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

         These risks and uncertainties could affect the Debtors’ businesses and operations in various ways.
For example, negative events associated with the Chapter 11 Cases could adversely affect the Debtors’
relationships with suppliers, service providers, customers, employees, and other third parties, which in turn
could adversely affect the Debtors’ operations and financial condition. Also, the Debtors will need the
prior approval of the Bankruptcy Court for transactions outside the ordinary course of business, which may
limit the Debtors’ ability to respond timely to certain events or take advantage of certain opportunities.
Because of the risks and uncertainties associated with the Chapter 11 Cases, the Debtors cannot accurately
predict or quantify the ultimate impact of events that occur during the Chapter 11 Cases that may be
inconsistent with the Debtors’ plans.

                     3. Operating in Bankruptcy for a Long Period of Time May Harm the Debtors’
                        Businesses

         The Debtors’ future results will be dependent upon the successful confirmation and implementation
of a plan of reorganization. A long period of operations under Bankruptcy Court protection could have a
material adverse effect on the Debtors’ businesses, financial condition, results of operations, and
liquidity. So long as the proceedings related to the Chapter 11 Cases continue, senior management will be
required to spend a significant amount of time and effort dealing with the reorganization instead of focusing
exclusively on business operations. A prolonged period of operating under Bankruptcy Court protection
                                                       35
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 45 of 65



also may make it more difficult to retain management and other key personnel necessary to the success and
growth of the Debtors’ businesses. In addition, the longer the proceedings related to the Chapter 11 Cases
continue, the more likely it is that customers and suppliers will lose confidence in the Debtors’ ability to
reorganize their businesses successfully and will seek to establish alternative commercial relationships.

          So long as the proceedings related to the Chapter 11 Cases continue, the Debtors will be required
to incur substantial costs for professional fees and other expenses associated with the administration of the
Chapter 11 Cases. The chapter 11 proceedings also require debtor-in-possession financing to fund the
Debtors’ operations. If the Debtors are unable to fully draw on the availability under the DIP Facility or
are unable to consummate the Exit Facility, the chances of successfully reorganizing the Debtors’
businesses may be seriously jeopardized, the likelihood that the Debtors will instead be required to liquidate
or sell their assets may be increased, and, as a result, creditor recoveries may be significantly impaired.

          Furthermore, the Debtors cannot predict the ultimate amount of all settlement terms for the
liabilities that will be subject to a plan of reorganization. Even after a plan of reorganization is approved
and implemented, the Reorganized Debtors’ operating results may be adversely affected by the possible
reluctance of prospective lenders and other counterparties to do business with a company that recently
emerged from bankruptcy protection.

                     4. The Debtors’ Substantial Liquidity Needs May Impact Revenue

         The Debtors operate in a capital-intensive industry. The Debtors’ principal sources of liquidity
historically have been cash flow from operations, borrowings under the Term Loan Agreement and
Revolving Credit Agreement, and issuances of equity securities. If the Debtors’ cash flow from operations
remains depressed or decreases as a result of lower commodity prices, decreased E&P sector capital
expenditures, or otherwise, the Debtors may not have the ability to expend the capital necessary to improve
or maintain their current operations, resulting in decreased revenues over time.

         The Debtors face uncertainty regarding the adequacy of their liquidity and capital resources and
have extremely limited, if any, access to additional financing. In addition to the cash necessary to fund
ongoing operations, the Debtors have incurred significant professional fees and other costs in connection
with preparing for the Chapter 11 Cases and expect to continue to incur significant professional fees and
costs throughout the Chapter 11 Cases. The Debtors cannot guarantee that cash on hand, cash flow from
operations, and cash provided by the DIP Facility will be sufficient to continue to fund their operations and
allow the Debtors to satisfy obligations related to the Chapter 11 Cases until the Debtors are able to emerge
from bankruptcy protection.

          The Debtors’ liquidity, including the ability to meet ongoing operational obligations, will be
dependent upon, among other things: (a) their ability to comply with the terms and condition of any debtor-
in-possession financing and/or cash collateral order entered by the Bankruptcy Court in connection with
the Chapter 11 Cases; (b) their ability to maintain adequate cash on hand; (c) their ability to generate cash
flow from operations; (d) their ability to develop, confirm, and consummate a chapter 11 plan or other
alternative restructuring transaction; (e) the availability of incremental draws under the DIP Facility;
(f) their ability to consummate the Exit Facility; and (g) the cost, duration, and outcome of the Chapter 11
Cases. The Debtors’ ability to maintain adequate liquidity depends, in part, upon industry conditions and
general economic, financial, competitive, regulatory, and other factors beyond the Debtors’ control. In the
event that cash on hand, cash flow from operations, and cash provided under the DIP Facility and an Exit
Facility are not sufficient to meet the Debtors’ liquidity needs, the Debtors may be required to seek
additional financing. The Debtors can provide no assurance that additional financing would be available
or, if available, offered to the Debtors on acceptable terms. The Debtors’ access to additional financing is,
and for the foreseeable future likely will continue to be, extremely limited if it is available at all. The

                                                     36
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 46 of 65



Debtors’ long-term liquidity requirements and the adequacy of their capital resources are difficult to predict
at this time.

                     5. Oil and Natural Gas Prices Are Volatile, and Continued Low Oil or Natural
                        Gas Prices Could Materially Adversely Affect the Debtors’ Businesses,
                        Results of Operations, and Financial Condition

        The Debtors’ revenues, profitability and the value of the Debtors’ properties substantially depend
on the willingness of their E&P customer base to make operating and capital expenditures to explore for,
develop, and produce oil and natural gas. E&P companies’ willingness to conduct such drilling,
completion, and production activities are in turn dependent on prevailing oil and natural gas prices. Further,
since E&P companies are reluctant to increase drilling activities in a high-volatility commodities pricing
environment, demand for the Debtors’ services is affected as much by oil and natural gas price expectations
as actual pricing. In short, the Debtors face a high level of exposure to oil and natural gas price swings.
Oil and natural gas are commodities, and therefore, their prices are subject to wide fluctuations in response
to changes in supply and demand and are subject to both short- and long-term cyclical trends. Oil and
natural gas prices historically have been volatile and are likely to continue to be volatile in the future,
especially given current economic and geopolitical conditions. The Debtors expect such volatility to
continue in the future. The prices for oil and natural gas are subject to a variety of factors beyond the
Debtors’ control, such as:

                    the current uncertainty in the global economy;

                    changes in global supply and demand for oil and natural gas;

                    the condition of the United States and global economies;

                    the actions of certain foreign countries;

                    the price and quantity of imports of foreign oil and natural gas;

                    political conditions, including embargoes, war or civil unrest in or
                     affecting other oil producing activities of certain countries;

                    the level of global oil and natural gas exploration and production
                     activity;

                    the level of global oil and natural gas inventories;

                    production or pricing decisions made by the Organization of
                     Petroleum Exporting Countries (“OPEC”);

                    weather conditions;

                    technological advances affecting energy consumption; and

                    the price and availability of alternative fuels.

         Continued volatility or weakness in oil and natural gas prices (or the perception that oil and natural
gas prices will remain depressed) generally leads to decreased upstream spending, which in turn negatively
affects demand to the Debtors’ services. A sustained decline in oil or natural gas prices may materially and
adversely affect the Debtors’ or Reorganized Debtors’ future business, financial condition, results of
operations, liquidity or ability to finance planned capital expenditures. As a result, if there is a further
                                                      37
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 47 of 65



decline or sustained depression in commodity prices, the Debtors or Reorganized Debtors may, among
other things, be unable to maintain or increase their borrowing capacity, meet their debt obligations or other
financial commitments, or obtain additional capital, all of which could materially adversely affect the
Debtors’ or Reorganized Debtors’ businesses, results of operations, and financial condition.

                     6. The Debtors’ Operations Are Subject to Operating Risks that Are Often
                        Beyond the Debtors’ Control and Could Adversely Affect Production Levels
                        and Costs

         The Debtors’ mining, processing and production facilities are subject to risks normally encountered
in the frac sand industry. These risks include:

                    changes in the price and availability of transportation;

                    inability to obtain necessary production equipment or replacement parts;

                    inclement or hazardous weather conditions, including flooding, and the physical
                     impacts of climate change;

                    unusual or unexpected geological formations;

                    unanticipated ground, grade or water conditions;

                    inability to acquire or maintain necessary permits or mining or water rights;

                    labor disputes and disputes with the Debtors’ contractors;

                    late delivery of supplies;

                    changes in the price and availability of natural gas, diesel or electricity that the Debtors’
                     use as fuel sources for the Debtors’ frac sand plants and equipment; and

                    facility shutdowns in response to environmental regulatory actions.

        Any of these risks could result in damage to, or destruction of, the Debtors’ mining properties or
production facilities, personal injury, environmental damage, delays in mining or processing, losses or
possible legal liability. Any prolonged downtime or shutdowns at the Debtors’ mining properties or
production facilities could have a material adverse effect on the Debtors and/or Reorganized Debtors.

         Not all of these risks are reasonably insurable, and the Debtors’ insurance coverage contains limits,
deductibles, exclusions and endorsements. The Debtors’ insurance coverage may not be sufficient to meet
their needs in the event of loss, and any such loss may have a material adverse effect on the Debtors and/or
the Reorganized Debtors.

                     7. Inaccuracies in the Debtors’ Estimates of Mineral Reserves Could Result in
                        Lower than Expected Sales and Higher than Expected Costs

        The Debtors base their mineral reserve estimates on engineering, economic, and geological data
assembled and analyzed by their engineers and geologists, which are reviewed by outside firms. However,
sand reserve estimates are necessarily imprecise and depend to some extent on statistical inferences drawn
from available drilling data, which may prove unreliable. There are numerous uncertainties inherent in
estimating quantities and qualities of mineral reserves and in estimating costs to mine recoverable reserves,


                                                       38
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 48 of 65



including many factors beyond their control. Estimates of recoverable mineral reserves necessarily depend
on a number of factors and assumptions, all of which may vary considerably from actual results, such as:

                    geological and mining conditions and/or effects from prior mining that may not be
                     fully identified;

                    available data that may differ from experience;

                    assumptions concerning future prices of frac sand products, operating costs, mining
                     technology improvements, development costs and reclamation costs; and

                    assumptions concerning future effects of regulation, including the Debtors’ ability to
                     obtain required permits and the imposition of taxes by governmental agencies.

         Any inaccuracy by the Debtors or the Reorganized Debtors in their estimates related to their mineral
reserves could result in lower than expected sales and higher than expected costs and have an adverse effect
on their cash reserves and business.

                     8. A Large Portion of the Debtors’ Sales Is Generated by a Few Large
                        Customers, and the Loss of the Debtors’ Largest Customers or a Significant
                        Reduction in Purchases by Those Customers Could Adversely Affect
                        Operations

        During the trailing twelve months before the Petition Date, the Debtors’ top five customers
represented approximately 80% of sales from their continuing operations. The Debtors’ customers who are
not subject to firm contractual commitments may not continue to purchase the same levels of the Debtors’
products in the future due to a variety of reasons. For example, some of the Debtors’ top customers could
go out of business or, alternatively, be acquired by other companies that purchase the same products and
services provided by the Debtors from other third-party providers. The Debtors’ customers could also seek
to capture and develop their own sources of frac sand.

         In addition, some of the Debtors’ customers may be highly leveraged and subject to their own
operating and regulatory risks. If any of the Debtors’ major customers substantially reduces or altogether
ceases purchasing the Debtors’ products, the Debtors could suffer a material adverse effect on their
business, financial condition, results of operations, cash flows, and prospects. In addition, upon the
expiration or termination of the Debtors’ existing contracts, the Debtors or Reorganized Debtors may not
be able to enter into new contracts at all or on terms as favorable as their existing contracts.

         The Debtors and/or Reorganized Debtors may also choose to renegotiate their existing customer
contracts on less favorable terms (including with respect to price and volumes) in order to preserve
relationships with such customers. Any material nonpayment or nonperformance by any key customers
could have a material adverse effect on the Debtors’ and/or the Reorganized Debtors’ revenue, cash flows
and ability to satisfy chapter 11 and post-emergence obligations.

                     9. The Debtors’ Operations are Subject to Hazards Inherent in the Proppants
                        Industry

        Risks inherent the proppants industry, such as equipment defects, vehicle accidents and explosions
can cause personal injury, loss of life, suspension of operations, damage to formations, damage to facilities,
business interruption and damage to, or destruction of property, equipment and the environment. These
risks could expose the Debtors to substantial liability for personal injury, wrongful death, property damage,
pollution and other environmental damages and could result in a variety of claims, losses and remedial

                                                     39
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 49 of 65



obligations that could have an adverse effect on the Debtors’ and/or the Reorganized Debtors’ business and
results of operations. The existence, frequency and severity of such incidents will affect operating costs,
insurability and relationships with customers, employees and regulators. In particular, customers may elect
not to purchase the Debtors’ or the Reorganized Debtors’ services if they view the safety record as
unacceptable, which could cause the Debtors’ and/or the Reorganized Debtors to lose customers and
substantial revenue.

                     10. The Debtors’ Business is Subject to Complex Laws and Regulations That
                         Can Adversely Affect the Cost, Manner, or Feasibility of Doing Business

        The Debtors’ operations are subject to extensive federal, state and local laws and regulations,
including complex environmental laws and occupational health and safety laws. The Debtors and/or
Reorganized Debtors may be required to make large expenditures to comply with such regulations. Failure
to comply with these laws and regulations may result in the suspension, limitation, or termination of
operations and subject the Debtors and/or the Reorganized Debtors to administrative, civil and criminal
penalties.

         Additionally, in recent years, the practice of hydraulic fracturing has come under increased scrutiny
by the environmental community. The Debtors’ operations create the risk of environmental liabilities to
the government or third parties for any unlawful discharge of pollutant or hazardous substances into the air,
soil or water. In the event of environmental violations, the Debtors and/or the Reorganized Debtors may
be charged with remedial costs and land owners may file claims for alternative water supplies, property
damage or bodily injury. Laws and regulations protecting the environment have become more stringent in
recent years, and may, in some circumstances, result in liability for environmental damage regardless of
negligence or fault. In addition, changes in environmental laws and regulations occur frequently, and any
such changes that result in more stringent and costly waste handling, storage, transport, disposal or
remediation requirements with respect to the Debtors’ operations or more stringent or costly well drilling,
construction, completion or water management activities with respect to their customers’ operations could
adversely affect their operations and financial results. Pollution and similar environmental risks generally
are not fully insurable, and therefore such liabilities and costs could have a material adverse effect on the
business, financial condition, results of operations and cash flows of the Reorganized Debtors.

        In particular, the Debtors’ operations are subject to the Federal Mine Safety and Health Act of
1977, as amended by the Mine Improvement and New Emergency Response Act of 2006 (the “MSHA”),
which imposes stringent health and safety standards on numerous aspects of mineral extraction and
processing operations, including the training of personnel, operating procedures and operating equipment.
The Debtors are also subject to standards imposed by MSHA and other federal and state agencies relating
to workplace exposure to crystalline silica. The Debtors’ and/or the Reorganized Debtors’ failure to comply
with such standards, or changes in such standards or the interpretation or enforcement thereof, could have
a material adverse effect on the Debtors’ and/or the Reorganized Debtors’ business and financial condition
or otherwise impose significant restrictions on their ability to conduct mineral extraction and processing
operations.

         The Debtors’ Mississippi mining operations are also subject to increasingly stringent and complex
federal, state and local environmental laws, regulations and standards governing the discharge of materials
into the environment or otherwise relating to environmental protection. These laws, regulations and
standards impose numerous obligations that are applicable to the Debtors’ operations, including the
acquisition of permits to conduct regulated activities; the incurrence of significant capital expenditures to
limit or prevent releases of materials from the Debtors’ processors, terminals, and related facilities; and the
imposition of remedial actions or other liabilities for pollution conditions caused by the Debtors’ operations
or attributable to former operations. Numerous governmental authorities, such as the EPA, Mississippi

                                                      40
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 50 of 65



Department of Environmental Quality and similar state agencies, have the power to enforce compliance
with these laws, regulations and standards and the permits issued under them, often requiring difficult and
costly actions.

                     11. The Debtors’ Operations Are Dependent on the Debtors’ Rights and Ability
                         to Mine Their Properties and on Their Having Renewed or Received the
                         Required Permits and Approvals from Governmental Authorities and Other
                         Third Parties

         The Debtors hold numerous governmental, environmental, mining, and other permits and approvals
authorizing operations at each of the Debtors’ facilities. A decision by a governmental agency or other third
party to deny or delay issuing a new or renewed permit, or approval, or to revoke or substantially modify
an existing permit, approval, could have a material adverse effect on the Debtors’ and/or the Reorganized
Debtors’ ability to continue operations at the affected facility. Expansion of existing mining operations is
also predicated on securing the necessary environmental or other permits or approvals, which the Debtors’
and/or the Reorganized Debtors’ may not receive in a timely manner or at all. As noted above, the Debtors
are subject to compliance with stringent environmental laws and regulations that may expose them to
substantial costs and liabilities.

                     12. Debtor WMAH Is Subject to a Pending EPA Enforcement Action that Could
                         Delay or Prohibit the Expansion of Certain Mining Operations and Result in
                         Mitigation Costs, Fines, and Penalties

         Debtor WMAH holds various governmental, environmental, mining, and other permits and
approvals authorizing operations at its mining operation in Hancock County, Mississippi (the “Hancock
Facility”). On April 10, 2017, WMAH submitted a permit to the Mississippi Department of Environmental
Quality to expand its mining area at the “Middle Pit Mine.” As a result of this permit submission, numerous
federal and state governmental agencies voiced concern that the proposed expansion would impact “Waters
of the United States” and, therefore, required certain wetland permits under Section 404 of the Clean Water
Act (the “404 Permits”). WMAH submitted the appropriate 404 Permits in 2018. After review by the U.S.
Army Corps of Engineers (“USACE”), it was determined that activities at the Hancock Facility may have
already impacted other wetlands areas at the site, in excess of existing permits. On December 10, 2018,
USACE issued a Cease and Desist letter to WMAH to cease operations in any areas not currently permitted.
On May 20, 2019, the U.S. Environmental Protection Agency Region 4 (“EPA Region 4”) notified WMAH
that it was becoming the lead enforcement agency for WMAH’s 404 Permits concerning expansion of the
Middle Pit Mine mining area. In addition, EPA Region 4 will be taking the lead on enforcement action
involving other alleged violations of the Clean Water Act at the Hancock Facility. As a result, WMAH’s
permit expansion is being delayed until EPA Region 4 issues a final decision on the enforcement action.
This delay could significantly impact WMAH’s ability to continue mining operations at the Hancock
Facility. In addition, the enforcement action could result in substantial mitigation costs, fines, and penalties.
At this time, it is difficult to determine the time frame to resolve the enforcement action, although it could
take from three (3) to nine (9) months to complete. Once EPA Region 4 has completed the enforcement
action, then USACE may proceed with WMAH’s expansion application, which could take an additional
six (6) to twelve (12) months to complete. The outcome of the enforcement action and the expansion
application could have a material impact on the Reorganized Debtors’ business, operations, and financial
condition.

                     13. The Debtors Operate in a Highly-Competitive Industry with Significant
                         Potential for Excess Capacity

       The proppants industry in which the Debtors operate is highly competitive. The principal
competitive factors in the proppants industry are generally the costs of mining and processing of sand and
                                                    41
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 51 of 65



the costs of dependable delivery of the sand to the well site. The Debtors compete with large companies
that have longer operating histories, greater financial resources, and greater name recognition than the
Debtors and who can operate at a loss in the regions in which the Debtors operate. Additionally, some of
the Debtors’ competitors are located in the relevant shale basins that the Debtors serve. For these regional
in-basin competitors, the costs to deliver sand are much lower than the Debtors’ delivery costs, thereby
permitting these competitors to offer lower prices. As a result of such competition, the Debtors and/or the
Reorganized Debtors may lose market share or be unable to maintain or increase prices for their present
services or to acquire additional business opportunities, which could have a material adverse effect on the
Debtors’ and/or the Reorganized Debtors’ business, financial condition, results of operations and cash
flows.

                    14. The Reorganized Debtors May Be Adversely Affected by Potential Litigation,
                        Including Litigation Arising Out of the Chapter 11 Cases

         In the future, the Reorganized Debtors may become parties to litigation. In general, litigation can
be expensive and time consuming to bring or defend against. Such litigation could result in settlements or
damages that could significantly affect the Reorganized Debtors’ financial results. It is also possible that
certain parties will commence litigation with respect to the treatment of their Claims under the Plan. It is
not possible to predict the potential litigation that the Reorganized Debtors may become party to, nor the
final resolution of such litigation. The impact of any such litigation on the Reorganized Debtors’ businesses
and financial stability, however, could be material.

                    15. The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations

        The Debtors’ operations are dependent on a relatively small group of key management personnel
and a highly-skilled employee base. The Debtors’ recent liquidity issues and the Chapter 11 Cases have
created distractions and uncertainty for key management personnel and employees. As a result, the Debtors
have experienced and may continue to experience increased levels of employee attrition. Because
competition for experienced personnel in the oilfield services industry can be significant, the Debtors may
be unable to find acceptable replacements with comparable skills and experience and the loss of such key
management personnel could adversely affect the Debtors’ ability to operate their businesses. In addition,
a loss of key personnel or material erosion of employee morale at the corporate and/or field levels could
have a material adverse effect on the Debtors’ ability to meet customer and counterparty expectations,
thereby adversely affecting the Debtors’ and/or the Reorganized Debtors’ businesses and the results of
operations.

                    16. Certain Claims May Not Be Discharged and Could Have a Material Adverse
                        Effect on the Debtors’ Financial Condition and Results of Operations

         The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor
from substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior
to the Debtors’ filing of their Petitions or before confirmation of the plan of reorganization (a) would be
subject to compromise and/or treatment under the plan of reorganization and/or (b) would be discharged in
accordance with the terms of the plan of reorganization. Any Claims not ultimately discharged through a
plan of reorganization could be asserted against the reorganized entity and may have an adverse effect on
the Reorganized Debtors’ financial condition and results of operations.




                                                     42
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 52 of 65



        D.      Risks Related to the New Membership Interests

                     1. Lack of a Liquid Public Market for New Membership Interests

         The future liquidity of the trading markets for the New Membership Interests will depend, among
other things, upon the number of holders of such securities, whether such securities become listed for
trading on an exchange or trading system at some future time, Reorganized SSH’s operating performance
and financial condition and Reorganized SSH’s credit rating. If an active market for the New Membership
Interests does not develop or is not sustained, the market price and liquidity of the New Membership
Interests may be adversely affected. Reorganized SSH and the other Reorganized Debtors are under no
obligation to list the New Membership Interests on any securities exchange and can provide no assurance
that such listing will occur.

                     2. Restrictions on Transfer

         As discussed in Article IX of this Disclosure Statement, the Debtors believe that the New
Membership Interests are exempt from any securities laws registration requirements to the fullest extent
permitted by section 1145 of the Bankruptcy Code. However, any recipients of New Membership Interests
who are deemed to be “underwriters” as defined in section 1145(b) of the Bankruptcy Code will be
restricted in their ability to transfer or sell their securities. These persons will be permitted to transfer or
sell such securities only pursuant to the provisions of Rule 144 under the Securities Act, if available, or
another available exemption from the registration requirements of the Securities Act. These restrictions
may make it more difficult for such persons to dispose of their securities or to realize value on the securities,
at a time when they may choose to do so, and therefore adversely impact the value of, their New
Membership Interests. See Article XI, entitled “Certain Securities Law Matters” for additional information
regarding restrictions on resale of the New Membership Interests.

                     3. Potential for Dilution

         In the future, Reorganized SSH may issue equity securities to its officers, directors and employees.
Furthermore, Reorganized SSH may issue equity securities in connection with future investments,
acquisitions or capital raising transactions. Such grants or issuances could constitute a substantial portion
of the then-outstanding common stock, which may result in substantial dilution in ownership to holders of
New Membership Interests.

                     4. Distributions Not Expected in Foreseeable Future

         Reorganized SSH does not anticipate that cash distributions or other distributions will be paid with
respect to the New Membership Interests in the foreseeable future and there can be no assurance that such
distributions or other distributions will be paid at any time in the future or at all. In addition, restrictive
covenants in the Exit Facility and/or certain debt instruments to which Reorganized SSH will, or may, be a
party, may limit the ability of Reorganized SSH to pay distributions or for Reorganized SSH to receive
distributions from its subsidiaries. As a result, holders of the New Membership Interests likely will not be
able to realize a return on their investment, if any, until the New Membership Interests are sold.

                     5. Risks Related to the Value of New Membership Interests

        The Plan provides that the Debtors’ Allowed Secured Term Loan Claims will, among other things,
be converted into equity of Reorganized SSH and that existing interests in SSH will be extinguished upon
the Debtors’ emergence from the Chapter 11 Cases. Even if the Plan is confirmed as currently outlined,
the value of the New Membership Interests that are issued thereunder is highly speculative. In addition, the
                                                       43
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 53 of 65



value of New Membership Interests may be adversely affected by a number of factors, including many of
the risks described in this Disclosure Statement. If, for example, Reorganized SSH fails to comply with the
covenants in the Exit Facility or other debt instrument to which it is a party, resulting in an event of default
thereunder, certain of Reorganized SSH’s outstanding indebtedness could be accelerated, which could have
a material adverse effect on the value of the New Membership Interests.

IX.     SOLICITATION AND VOTING PROCEDURES

         This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for voting on
the Plan, is being distributed to the holders of Claims or Interests in those Classes that are entitled to vote
to accept or reject the Plan. The procedures and instructions for voting and related deadlines are set forth
in the exhibits annexed to the Disclosure Statement Order, which is attached hereto as Exhibit C.

       The Disclosure Statement Order is incorporated herein by reference and should be read in
conjunction with this Disclosure Statement in formulating a decision to vote to accept or reject the Plan.

     THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH IN
             THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.
  PLEASE REFER TO THE DISCLOSURE STATEMENT ORDER ATTACHED HERETO FOR A
  MORE COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND VOTING PROCESS.

       A.       Holders of Claims Entitled to Vote on the Plan

         Under the provisions of the Bankruptcy Code, not all holders of claims against or interests in a
debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of this Disclosure Statement,
entitled “Am I entitled to vote on the Plan?” provides a summary of the status and voting rights of each
Class (and, therefore, of each holder within such Class absent an objection to the holder’s Claim or Interest)
under the Plan.

        As shown in the table, the Debtors are soliciting votes to accept or reject the Plan only from holders
of Claims in Classes 4, 5, and 6 (collectively, the “Voting Classes”). The holders of Claims in the Voting
Classes are Impaired under the Plan and may, in certain circumstances, receive a distribution under the
Plan. Accordingly, holders of Claims in the Voting Classes have the right to vote to accept or reject the
Plan.

         The Debtors are not soliciting votes from holders of Claims or Interests in Classes 1, 2, 3, 7, 8, 9,
and 10. Additionally, the Disclosure Statement Order provides that certain holders of Claims in the Voting
Classes, such as those holders whose Claims have been disallowed or are subject to a pending objection,
are not entitled to vote to accept or reject the Plan.

       B.       Voting Record Date

          The Voting Record Date is September 16, 2019. The Voting Record Date is the date on which
it will be determined which holders of Claims or Interests in the Voting Classes are entitled to vote to accept
or reject the Plan and whether Claims or Interests have been properly assigned or transferred under
Bankruptcy Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or reject the
Plan as the holder of a Claim or Interest.




                                                      44
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 54 of 65



       C.       Voting on the Plan

        The Voting Deadline is October 21, 2019, at 4:00 p.m. (prevailing Central Time). In order to
be counted as votes to accept or reject the Plan, all ballots must be properly executed, completed, and
delivered as directed, so that your ballot or the master ballot containing your vote is actually received by
the Notice and Claims Agent on or before the Voting Deadline.

        To vote, complete, sign, and date your ballot and return it (with an original signature) promptly to
one of the below addresses:

               If sent by first-class mail                       If sent by hand delivery or overnight mail:

        Donlin, Recano & Company, Inc.                               Donlin, Recano & Company, Inc.
 Re: Shale Support Global Holdings, LLC., et al.               Re: Shale Support Global Holdings, LLC, et al
                P.O. Box 199043                                              6201 15th Avenue
             Blythebourne Station                                          Brooklyn, NY 11219
              Brooklyn, NY 11219


                    PLEASE SELECT JUST ONE OPTION TO VOTE.
       EITHER RETURN PROPERLY EXECUTED PAPER BALLOT WITH YOUR VOTE
                                      OR
        VOTE VIA ELECTRONIC MAIL TO SSGHBALLOTS@DONLINRECANO.COM


      Holders     of    Claims  who cast a ballot via electronic mail    to
SSGHBALLOTS@DONLINRECANO.COM with “SSGH BALLOTS” in the subject line should
NOT also submit a paper Ballot.

     FOR ANY BALLOT CAST VIA ELECTRONIC MAIL, A FORMAT OF THE
ATTACHMENT MUST BE FOUND IN THE COMMON WORKPLACE AND INDUSTRY
STANDARD FORMAT (I.E., INDUSTRY-STANDARD PDF FILE) AND THE RECEIVED DATE
AND TIME IN THE NOTICE AND CLAIMS AGENT’S INBOX WILL BE USED AS A
TIMESTAMP FOR RECEIPT.

       IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR VOTING
PROCESS, PLEASE CONTACT THE NOTICE AND CLAIMS AGENT TOLL FREE AT (866)
296-8019 OR VIA ELECTRONIC MAIL TO SSGHBALLOTS@DONLINRECANO.COM.

       D.       Ballots Not Counted

         No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
contains insufficient information to permit the identification of the holder of the Claim; (2) it was
transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that is not
entitled to vote on the Plan; (4) it was cast for a Claim listed in the Debtors’ schedules as contingent,
unliquidated, or disputed for which the applicable Bar Date has passed and no proof of claim was timely
filed; (5) it was cast for a Claim that is subject to an objection pending as of the Voting Record Date (unless
temporarily allowed in accordance with the Disclosure Statement Order); (6) it was sent to the Debtors, the
Debtors’ agents/representatives (other than the Notice and Claims Agent) or the Debtors’ financial or legal
advisors instead of the Notice and Claims Agent; (7) it is unsigned; or (8) it is not clearly marked to either


                                                       45
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 55 of 65



accept or reject the Plan or it is marked both to accept and reject the Plan. Please refer to the Disclosure
Statement Order for additional requirements with respect to voting to accept or reject the Plan.

     ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR THAT IS
OTHERWISE NOT IN COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER WILL
NOT BE COUNTED.

X.      CONFIRMATION OF THE PLAN

        A.      Requirements for Confirmation of the Plan

         Among the requirements for Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code are: (1) the Plan is accepted by all Impaired Classes of Claims, or if rejected by an Impaired Class,
the Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting Impaired Class;
(2) the Plan is feasible; and (3) the Plan is in the “best interests” of holders of Claims or Interests.

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies all of
the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan satisfies,
or will satisfy, all of the necessary statutory requirements of chapter 11 for plan confirmation; (2) the
Debtors have complied, or will have complied, with all of the necessary requirements of chapter 11 for plan
confirmation; and (3) the Plan has been proposed in good faith.

        B.      Best Interests of Creditors/Liquidation Analysis

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has accepted
the plan or (2) will receive or retain under the plan property of a value that is not less than the amount that
the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

         Attached hereto as Exhibit D and incorporated herein by reference is a liquidation analysis
(the “Liquidation Analysis”) prepared by the Debtors with the assistance of the Debtors’ advisors. As
reflected in the Liquidation Analysis, the Debtors believe that liquidation of the Debtors’ businesses under
chapter 7 of the Bankruptcy Code would result in substantial diminution in the value to be realized by
holders of Claims or Interests as compared to distributions contemplated under the Plan. Consequently, the
Debtors and their management believe that Confirmation of the Plan will provide a substantially greater
return to holders of Claims or Interests than would a liquidation under chapter 7 of the Bankruptcy Code.

         If the Plan is not confirmed, and the Debtors fail to propose and confirm an alternative plan of
reorganization, the Debtors’ businesses may be liquidated pursuant to the provisions of a chapter 11
liquidating plan. In liquidations under chapter 11, the Debtors’ assets could be sold in an orderly fashion
over a more extended period of time than in a liquidation under chapter 7. Thus, a chapter 11 liquidation
may result in larger recoveries than a chapter 7 liquidation, but the delay in distributions could result in
lower present values received and higher administrative costs. Any distribution to holders of Claims or
Interests (to the extent holders of Interests would receive distributions at all) under a chapter 11 liquidation
plan would most likely be substantially delayed. Most importantly, the Debtors believe that any
distributions to creditors in a chapter 11 liquidation scenario would fail to capture the significant going
concern value of their businesses, which is reflected in the New Membership Interests to be distributed
under the Plan. Accordingly, the Debtors believe that a chapter 11 liquidation would not result in
distributions as favorable as those under the Plan.


                                                      46
ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 56 of 65



         C.      Feasibility

          Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan of reorganization
is not likely to be followed by the liquidation, or the need for further financial reorganization of the debtor,
or any successor to the debtor (unless such liquidation or reorganization is proposed in such plan of
reorganization).

         To determine whether the Plan meets this feasibility requirement, the Debtors, with the assistance
of PJC and Alvarez & Marsal, have analyzed their ability to meet their respective obligations under the
Plan. As part of this analysis, the Debtors have prepared their projected consolidated balance sheet, income
statement, and statement of cash flows (the “Financial Projections”). Creditors and other interested parties
should review Article VIII of this Disclosure Statement, entitled “Risk Factors,” for a discussion of certain
factors that may affect the future financial performance of the Reorganized Debtors.

       The Financial Projections are attached hereto as Exhibit E and incorporated herein by reference.
Based upon the Financial Projections, the Debtors believe that they will be a viable operation following the
Chapter 11 Cases and that the Plan will meet the feasibility requirements of the Bankruptcy Code.

         D.      Acceptance by Impaired Classes

         The Bankruptcy Code requires, as a condition to confirmation, except as described in the following
section, that each class of claims or equity interests impaired under a plan, accept the plan. A class that is
not “impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances
                                             10
with respect to such a class is not required.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims
as acceptance by holders of at least two-thirds in dollar amount and more than one-half in a number of
allowed claims in that class, counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of Claims will have voted to accept the Plan only if two-thirds in amount and a majority
in number of the Allowed Claims in such class that vote on the Plan actually cast their ballots in favor of
acceptance.

         Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired equity
interests as acceptance by holders of at least two-thirds in amount of allowed interests in that class, counting
only those interests that have actually voted to accept or to reject the plan. Thus, a class of Interests will
have voted to accept the Plan only if two-thirds in amount of the Allowed Interests in such class that vote
on the Plan actually cast their ballots in favor of acceptance.

        Pursuant to Article III.E of the Plan, if a Class or Sub-Class contains Claims or Interests eligible to
vote and no holders of Claims or Interests eligible to vote in such Class or Sub-Class vote to accept or reject
the Plan, the holders of such Claims or Interests in such Class or Sub-Class shall be deemed to have accepted
the Plan.




10
   A class of claims is “impaired” within the meaning of section 1124 of the Bankruptcy Code unless the plan (a)
leaves unaltered the legal, equitable and contractual rights to which the claim or equity interest entitles the holder of
such claim or equity interest or (b) cures any default, reinstates the original terms of such obligation, compensates the
holder for certain damages or losses, as applicable, and does not otherwise alter the legal, equitable, or contractual
rights to which such claim or equity interest entitles the holder of such claim or equity interest.

                                                           47
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 57 of 65



        E.     Confirmation Without Acceptance by All Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
impaired classes have not accepted it; provided, that the plan has been accepted by at least one impaired
class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each class of claims or equity interests that is impaired under, and has not
accepted, the plan.

        If any Impaired Class or Sub-Class rejects the Plan, the Debtors reserve the right to seek to confirm
the Plan utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that
any Impaired Class or Sub-Class rejects the Plan or is deemed to have rejected the Plan, the Debtors may
request Confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the
Bankruptcy Code. The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan or
any Plan Supplement document, including the right to amend or modify the Plan or any Plan Supplement
document to satisfy the requirements of section 1129(b) of the Bankruptcy Code.

                     1. No Unfair Discrimination

        The “unfair discrimination” test applies to classes of claims or interests that are of equal priority
and are receiving different treatment under a plan. The test does not require that the treatment be the same
or equivalent, but that treatment be “fair.” In general, bankruptcy courts consider whether a plan
discriminates unfairly in its treatment of classes of claims or interests of equal rank (e.g., classes of the
same legal character). Bankruptcy courts will take into account a number of factors in determining whether
a plan discriminates unfairly. A plan could treat two classes of unsecured creditors differently without
unfairly discriminating against either class.

                     2. Fair and Equitable Test

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
the amount of the allowed claims in the class. As to the dissenting class, the test sets different standards
depending upon the type of claims or equity interests in the class.

         The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the
Bankruptcy Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair
and equitable” requirement. With respect to the unfair discrimination requirement, all Classes and Sub-
Classes under the Plan are provided treatment that is substantially equivalent to the treatment that is
provided to other Classes and Sub-Classes that have equal rank. With respect to the fair and equitable
requirement, no Class or Sub-Class under the Plan will receive more than 100 percent of the amount of
Allowed Claims or Interests in that Class or Sub-Class. The Debtors believe that the Plan and the treatment
of all Classes and Sub-Classes of Claims or Interests under the Plan satisfy the foregoing requirements for
nonconsensual Confirmation of the Plan.

        F.     Valuation of the Debtors

       In conjunction with formulating the Plan and satisfying its obligations under section 1129 of the
Bankruptcy Code, the Debtors determined that it was necessary to estimate the post-Confirmation going
concern value of the Debtors. Accordingly, the Debtors, with the assistance of PJC and Alvarez & Marsal,
produced the Valuation Analysis that is set forth in Exhibit F attached hereto and incorporated herein by

                                                     48
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 58 of 65



reference. As set forth in the Valuation Analysis, the Debtors’ going concern value is substantially less
than the aggregate amount of its funded-debt obligations. Accordingly, the Valuation Analysis further
supports the Debtors conclusion that the treatment of Classes and Sub-Classes under the Plan is fair and
equitable and otherwise satisfies the Bankruptcy Code’s requirements for confirmation.

XI.     CERTAIN SECURITIES LAW MATTERS

         As discussed herein, the Plan provides for the offer, issuance, sale, and distribution of New
Membership Interests in the Reorganized SSH to holders of Allowed Secured Term Loan Claims. The
Debtors believe that this offer, sale, issuance, and distribution is exempt from federal and state securities
registration requirements under various provisions of the Securities Act, the Bankruptcy Code, and any
applicable state securities law (a “Blue Sky Law”).

         Section 1145(a)(1) of the Bankruptcy Code exempts the offer and sale of securities under a plan of
reorganization from registration under section 5 of the Securities Act and state securities laws if three
principal requirements are satisfied: (a) the securities must be offered and sold under a plan of
reorganization and must be securities of the debtor, of an affiliate participating in a joint plan with the
debtor, or of a successor to the debtor under the plan; (b) the recipients of the securities must hold prepetition
or administrative expense claims against the debtor or interests in the debtor; and (c) the securities must be
issued entirely in exchange for the recipient’s claim against or interest in the debtor, or principally in
exchange for such claim or interest and partly for cash or property.

         Here, the New Membership Interests are being offered and sold under the Plan and are securities
of the Reorganized SSH. Moreover, the recipients of the New Membership Interests will be holders of
Allowed prepetition Secured Term Loan Claims against the Debtors. Finally, because the total value of the
Allowed Secured Term Loan Claims, as implied by the value of distributions under the Plan, significantly
exceeds the cash value payable on account of such Allowed Secured Term Loan Claims, the Debtors submit
that all New Membership Interests issued pursuant to the Plan will be issued principally in exchange for
the corresponding Allowed Secured Term Loan Claims. Accordingly, the New Membership Interests
satisfy all the requirements of section 1145(a)(1) of the Bankruptcy Code and are, therefore, exempt from
registration under the Securities Act and state securities laws.

         Recipients of any New Membership Interests are advised to consult with their own legal advisors
as to the availability of any exemption from registration under the Securities Act and any applicable state
Blue Sky Law.

XII.    CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
        PLAN

        A.      Introduction

         The following discussion summarizes certain United States (“U.S.”) federal income tax
consequences of the implementation of the Plan to the Debtors, the Reorganized Debtors, and beneficial
owners of Claims (each, a “Holder”). This summary is based on the Internal Revenue Code of 1986, as
amended (the “Tax Code”), the U.S. Treasury Regulations promulgated thereunder (the “Treasury
Regulations”), judicial decisions and published administrative rules, and pronouncements of the Internal
Revenue Service (the “IRS”), all as in effect on the date hereof (collectively, “Applicable Tax Law”).
Changes in the rules or new interpretations of the rules may have retroactive effect and could significantly
affect the U.S. federal income tax consequences described below. The Debtors have not requested, and
will not request, any ruling or determination from the IRS or any other taxing authority with respect to the
tax consequences discussed herein, and the discussion below is not binding upon the IRS or the courts. No

                                                       49
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 59 of 65



assurance can be given that the IRS would not assert, or that a court would not sustain, a different position
than any position discussed herein.

         This summary does not address foreign, state, or local tax consequences of the Plan, nor does it
purport to address all aspects of U.S. federal income taxation that may be relevant to a Holder in light of its
individual circumstances or to a Holder that may be subject to special tax rules (such as Persons who are
related to the Debtors within the meaning of the Tax Code, broker-dealers, banks, mutual funds, insurance
companies, financial institutions, small business investment companies, regulated investment companies,
tax exempt organizations, pass-through entities, beneficial owners of pass-through entities, subchapter S
corporations, persons who hold Claims or who will hold the New Membership Interests as part of a straddle,
hedge, conversion transaction, or other integrated investment, persons using a mark-to-market method of
accounting, and holders of Claims who are themselves in bankruptcy). Furthermore, this summary assumes
that a Holder holds only Claims in a single Class or Sub-Class and holds a Claim only as a “capital asset”
(within the meaning of section 1221 of the Tax Code). This summary also assumes that the various debt
and other arrangements to which any of the Debtors are a party will be respected for U.S. federal income
tax purposes in accordance with their form, and that the Claims constitute interests in the Debtors “solely
as a creditor” for purposes of section 897 of the Tax Code. This summary does not discuss differences in
tax consequences to a Holder that acts or receives consideration in a capacity other than as a Holder of a
Claim of the same Class or Sub-Class, and the tax consequences for such Holders may differ materially
from that described below.

         The U.S. federal income tax consequences of the implementation of the Plan will depend on, among
other things, whether the Restructuring Transactions are structured as a taxable sale of the Debtors’ assets
and/or stock (such a structure, a “Taxable Transaction”). While a Taxable Transaction potentially offers
the Reorganized Debtors certain tax advantages in periods following the Effective Date, the availability of
these tax advantages depends on numerous considerations that cannot be known with certainty at this
time. These considerations include the value and tax basis of the Debtors’ assets on the Effective Date, and
whether the Debtors have sufficient net operating loss carry forwards to offset any taxable gain arising from
a Taxable Transaction. As a result, the Debtors have not yet determined whether they intend to structure
the Restructuring Transactions as a Taxable Transaction, and the following discussion assumes that the
implementation of the Plan will not be structured as a Taxable Transaction. Moreover, if the Debtors pursue
a Taxable Transaction, the U.S. federal income tax consequences of the implementation of the Plan to
Holders of Claims may differ materially from the tax consequences described below.

         For purposes of this discussion, a “U.S. Holder” is a holder of a Claim that is: (1) an individual
citizen or resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other
entity treated as a corporation for U.S. federal income tax purposes) created or organized under the laws of
the United States, any state thereof or the District of Columbia; (3) an estate the income of which is subject
to U.S. federal income taxation regardless of the source of such income; or (4) a trust (A) if a court within
the United States is able to exercise primary jurisdiction over the trust’s administration and one or more
United States persons have authority to control all substantial decisions of the trust or (B) that has a valid
election in effect under applicable Treasury Regulations to be treated as a United States person. For
purposes of this discussion, a “non-U.S. Holder” is any Holder of a Claim that is not a U.S. holder other
than any partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal
income tax purposes).

         If a partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal
income tax purposes) is a Holder, the tax treatment of a partner (or other beneficial owner) generally will
depend upon the status of the partner (or other beneficial owner) and the activities of the entity. Partners
(or other beneficial owners) of partnerships (or other pass-through entities) that are Holders should consult
their respective tax advisors regarding the U.S. federal income tax consequences of the Plan.

                                                       50
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 60 of 65



      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL
INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT
A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER OF A CLAIM OR INTEREST.
ALL HOLDERS OF CLAIMS OR INTERESTS ARE URGED TO CONSULT THEIR OWN TAX
ADVISORS AS TO THE FEDERAL, STATE, LOCAL, AND NON-U.S. INCOME, ESTATE, AND
OTHER TAX CONSEQUENCES OF THE PLAN.

        B.       Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                 Debtors

         In general, absent an exception, a debtor will realize and recognize cancellation of debt income
(“COD Income”), for U.S. federal income tax purposes, upon satisfaction of its outstanding indebtedness
for total consideration less than the amount of such indebtedness. The amount of COD Income, in general,
is the excess of (a) the adjusted issue price of the indebtedness satisfied, over (b) the sum of (i) the amount
of Cash paid, (ii) the issue price of any new indebtedness of the taxpayer issued, and (iii) the fair market
value of any other new consideration (including stock of the debtor or a party related to the debtor) given
in satisfaction of such indebtedness at the time of the exchange.

          Under section 108 of the Tax Code, a debtor is not required to include COD Income in gross income
(a) if the debtor is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and
the discharge of debt occurs pursuant to that proceeding (the “Bankruptcy Exception”) or (b) to the extent
that the taxpayer is insolvent immediately before the discharge (the “Insolvency Exception”). Instead, as a
consequence of such exclusion, a debtor must reduce its tax attributes by the amount of COD Income that
it excluded from gross income pursuant to the rule discussed in the preceding sentence. In general, tax
attributes will be reduced in the following order: (a) NOLs and NOL carryforwards; (b) general business
credit carryovers; (c) minimum tax credit carryovers; (d) capital loss carryovers; (e) tax basis in assets;
(f) passive activity loss and credit carryovers; and (g) foreign tax credit carryovers. Alternatively, a debtor
with COD Income may elect first to reduce the basis of its depreciable assets pursuant to section 108(b)(5)
of the Tax Code. The Debtors have not yet determined whether this election will be made. Whether or not
an election is made pursuant to section 108(b)(5) of the Tax Code, the reduction in tax attributes occurs
only after the tax for the year of the debt discharge has been determined. Any excess COD Income over
the amount of available tax attributes is not subject to U.S. federal income tax and generally has no other
U.S. federal income tax impact.

         Under section 108(d)(6) of the Tax Code, when an entity that is a flow-through entity realizes COD
Income, its partners are treated as receiving their allocable share of such COD Income and the Bankruptcy
Exception and the Insolvency Exception (and related attribute reduction) are applied at the partner level
rather than at the entity level. Accordingly, the Holders of equity in Reorganized SSH will be treated as
receiving their allocable share, if any, of the COD Income realized by Reorganized SSH.

        C.      Certain U.S. Federal Income Tax Consequences to Certain U.S. Holders of Claims

        The following discussion assumes that the Debtors will undertake the Restructuring Transactions
currently contemplated by the Plan. Holders of Claims or Interests are urged to consult their tax advisors
regarding the tax consequences of the Restructuring Transactions.

                     1. U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Class 4
                        Claims

       Pursuant to the Plan, except to the extent that a U.S. Holder of an Allowed Secured Term Loan
Claim agrees to a less favorable treatment in exchange for full and final satisfaction, settlement, release and
                                                      51
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 61 of 65



discharge of such Claim, each U.S. Holder of an Allowed Secured Term Loan Claim shall receive a Pro
Rata distribution of the Secured Term Loan Claim Recovery. Such U.S. Holders will be treated as
exchanging such Allowed Secured Term Loan Claims for Secured Term Loan Claim Recovery, in a taxable
exchange under section 1001 of the Tax Code. In that case, each U.S. Holder of an Allowed Secured Term
Loan Claim should recognize gain or loss equal to the difference between (1) the fair market value of the
Secured Term Loan Claim Recovery received in exchange for its Allowed Secured Term Loan Claim; and
(2) such U.S. Holder’s adjusted basis in its Allowed Secured Term Loan Claim. The character of such gain
or loss as capital gain or loss or as ordinary income or loss will be determined by a number of factors,
including the tax status of the U.S. Holder, the nature of the Allowed Secured Term Loan Claim in such
U.S. Holder’s hands, whether the Allowed Secured Term Loan Claim was purchased at a discount, and
whether and to what extent the U.S. Holder previously has claimed a bad debt deduction with respect to its
Allowed Secured Term Loan Claim. The deductibility of capital losses is subject to certain limitations as
discussed below. A U.S. Holder’s combined tax basis in any Secured Term Loan Claim Recovery received
should equal the fair market value of such Secured Term Loan Claim Recovery as of the date such Secured
Term Loan Claim Recovery is distributed to the holder. A U.S. Holder’s holding period for the Secured
Term Loan Claim Recovery received should begin on the day following the Effective Date.

                     2. U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Class 5
                        Claims

         Pursuant to the Plan, each U.S. Holder of an Allowed Unsecured Convenience Class Claim will
receive its Pro Rata share of Cash from the Convenience Class Recovery Pool in full and final satisfaction
of such Claim. A U.S. Holder of an Unsecured Convenience Class Claim should be treated as exchanging
such Unsecured Convenience Class Claim for Cash in a taxable exchange under section 1001 of the Tax
Code. In that case, a U.S. Holder would recognize gain or loss equal to the difference between (1) the
amount of Cash received in satisfaction of such U.S. Holder’s Unsecured Convenience Class Claim and
(2) the U.S Holder’s adjusted tax basis in its Unsecured Convenience Class Claim. The character of such
gain or loss as capital gain or loss or as ordinary income or loss will be determined by a number of factors,
including the tax status of the U.S. Holder, the nature of the Unsecured Convenience Class Claim in such
U.S. Holder’s hands, whether the Unsecured Convenience Class Claim was purchased at a discount, and
whether and to what extent the U.S. Holder previously has claimed a bad debt deduction with respect to its
Unsecured Convenience Class Claim. The deductibility of capital losses is subject to certain limitations as
discussed below.

                     3. U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Class 6
                        Claims

         Pursuant to the Plan, each U.S. Holder of an Allowed General Unsecured Claim other than a
Deficiency Term Loan Claim will receive, in full and final satisfaction of such Claim, its Pro Rata share of
the GUC Recovery. A U.S. Holder of a General Unsecured Claim should be treated as exchanging such
General Unsecured Claim for the GUC Recovery in a taxable exchange under section 1001 of the Tax Code.
In that case, a U.S. Holder would recognize gain or loss in an amount equal to the difference between the
amount of Cash received in satisfaction of such U.S. Holder’s General Unsecured Claim and the U.S.
Holder’s adjusted tax basis in its General Unsecured Claim. The character of such gain or loss as capital
gain or loss or as ordinary income or loss will be determined by a number of factors, including the tax status
of the U.S. Holder, the nature of the General Unsecured Claim in such U.S. Holder’s hands, whether the
General Unsecured Claim was purchased at a discount, and whether and to what extent the U.S. Holder
previously has claimed a bad debt deduction with respect to its General Unsecured Claim. The deductibility
of capital losses is subject to certain limitations as discussed below.



                                                     52
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 62 of 65



     U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING
THE RECOGNITION OF GAIN OR LOSS, FOR U.S. FEDERAL INCOME TAX PURPOSES, ON
THE SATISFACTION OF THEIR CLAIMS OR INTERESTS.

                     4. Accrued Interest

        To the extent that any amount received by a U.S. Holder of a Claim is attributable to accrued but
unpaid interest on the debt instrument constituting the surrendered Claim, the receipt of such amount should
be taxable to the U.S. Holder as ordinary interest income (to the extent not already taken into income by
the U.S. Holder). Conversely, a U.S. Holder of a Claim may be able to recognize a deductible loss (or,
possibly, a write off against a reserve for worthless debts) to the extent that any accrued interest previously
was included in the U.S. Holder’s gross income but was not paid in full by the Debtors. Such loss may be
ordinary, but the tax law is unclear on this point.

         If the fair value of the consideration is not sufficient to fully satisfy all principal and interest on
Allowed Claims, the extent to which such consideration will be attributable to accrued interest for U.S.
federal income tax purposes is unclear. Under the Plan, the aggregate consideration to be distributed to
holders of Allowed Claims in each Class or Sub-Class will be allocated first to the principal amount of
Allowed Claims, with any excess allocated to unpaid interest that accrued on these Claims, if any. Certain
legislative history indicates that an allocation of consideration as between principal and interest provided
in a chapter 11 plan of reorganization is binding for U.S. federal income tax purposes, while certain
Treasury Regulations treat payments as allocated first to any accrued but unpaid interest. The IRS could
take the position that the consideration received by the holder should be allocated in some way other than
as provided in the Plan. U.S. Holders of Claims should consult their own tax advisors regarding the proper
allocation of the consideration received by them under the Plan.

     U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING
THE ALLOCATION OF CONSIDERATION RECEIVED IN SATISFACTION OF THEIR
CLAIMS AND THE FEDERAL INCOME TAX TREATMENT OF ACCRUED BUT UNPAID
INTEREST.

                     5. Market Discount

        Under the “market discount” provisions of the Tax Code, some or all of any gain realized by a U.S.
Holder of a Claim who exchanges the Claim for an amount on the Effective Date may be treated as ordinary
income (instead of capital gain) to the extent of the amount of “market discount” on the debt instruments
constituting the exchanged Claim. In general, a debt instrument is considered to have been acquired with
“market discount” if it is acquired other than on original issue and if its holder’s adjusted tax basis in the
debt instrument is less than (a) the sum of all remaining payments to be made on the debt instrument,
excluding “qualified stated interest” or (b) in the case of a debt instrument issued with original issue
discount, its adjusted issue price, by at least a de minimis amount (equal to 0.25 percent of the sum of all
remaining payments to be made on the debt instrument, excluding qualified stated interest, multiplied by
the number of remaining whole years to maturity).

        Any gain recognized by a U.S. Holder on the taxable disposition of a Claim that had been acquired
with market discount should be treated as ordinary income to the extent of the market discount that accrued
thereon while the Claim was considered to be held by the U.S. Holder (unless the U.S. Holder elected to
include market discount in income as it accrued). To the extent that the Allowed Claims that were acquired
with market discount are exchanged in a tax-free transaction for other property, any market discount that
accrued on the Allowed Claims (i.e., up to the time of the exchange) but was not recognized by the U.S.
Holder is carried over to the property received therefor and any gain recognized on the subsequent sale,


                                                      53
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 63 of 65



exchange, redemption, or other disposition of the property is treated as ordinary income to the extent of the
accrued, but not recognized, market discount.

     U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING
THE APPLICATION OF THE MARKET DISCOUNT RULES TO THEIR CLAIMS.

                     6. Limitation on Use of Capital Losses

         A U.S. Holder of a Claim who recognizes capital losses as a result of the distributions under the
Plan will be subject to limits on the use of such capital losses. For a non-corporate U.S. Holder, capital
losses may be used to offset any capital gains (without regard to holding periods), and also ordinary income
to the extent of the lesser of (a) $3,000 ($1,500 for married individuals filing separate returns) or (b) the
excess of all the U.S. Holder’s capital losses over all the U.S. Holder’s capital gains. A non-corporate U.S.
Holder may carry over unused capital losses and apply them against future capital gains and a portion of
their ordinary income for an unlimited number of years. For corporate U.S. Holders, capital losses may
only be used to offset capital gains. A corporate U.S. Holder that has more capital losses than may be used
in a tax year may carry back unused capital losses to the three years preceding the capital loss year or may
carry over unused capital losses for the five years following the capital loss year.

                     7. Taxation of Reorganized Debtors and U.S. Holders

         To the extent Reorganized SSH remains a partnership for U.S. Federal income tax purposes,
Reorganized SSH will not be subject to U.S. federal income tax. Instead, Reorganized SSH will file an
annual partnership information return with the IRS which will report the results of Reorganized SSH. Each
U.S. Holder receiving New Membership Interests will be required to report on its U.S. federal income tax
return, and will be subject to tax in respect of, its distributive share of each item of Reorganized SSH’s
income, gain, loss, deduction and credit for each taxable year of Reorganized SSH ending with or within
the U.S. Holder’s taxable year. Each item generally will have the same character as if the U.S. Holder had
realized the item directly. U.S. Holders will be required to report these items regardless of the extent to
which, or whether, they receive cash distributions from Reorganized SSH for such taxable year, and thus
may incur income tax liabilities in excess of any cash distributions from Reorganized SSH.

         A U.S. Holder receiving New Membership Interests generally will not recognize gain or loss on
the receipt of a distribution of cash or property from Reorganized SSH (provided that the U.S. Holder is
not treated as exchanging such U.S. Holder’s share of Reorganized SSH’s “unrealized receivables” and/or
certain “inventory items” (as those terms are defined in the Tax Code, and together “ordinary income
items”) for other partnership property). A U.S. Holder, however, will recognize gain on the receipt of a
distribution of cash and, in some cases, marketable securities, from Reorganized SSH (including any
constructive distribution of money resulting from a reduction of the U.S. Holder’s share of Reorganized
SSH’s indebtedness) to the extent such distribution or the fair market value of such marketable securities
distributed exceeds such U.S. Holder’s adjusted tax basis in its New Membership Interests. Such
distribution would be treated as gain from the sale or exchange of the New Membership Interests, which is
described above.

        To the extent Reorganized SSH becomes taxable as a corporation for U.S. Federal income tax
purposes, any distributions made on account of the New Membership Interests will constitute dividends for
U.S. federal income tax purposes to the extent of the current or accumulated earnings and profits of
Reorganized SSH as determined under U.S. federal income tax principles. To the extent that a U.S. Holder
receives distributions that would otherwise constitute dividends for U.S. federal income tax purposes but
that exceed such current and accumulated earnings and profits, such distributions will be treated first as a
non-taxable return of capital reducing the U.S. Holder’s basis in its shares. Any such distributions in excess
of the U.S. Holder’s basis in its membership interests generally will be treated as capital gain.
                                                     54
ACTIVE 45314459v1
       Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 64 of 65



         Dividends paid to U.S. Holders that are corporations generally will be eligible for the dividends-
received deduction. However, the dividends-received deduction is only available if certain holding period
requirements are satisfied. The length of time that a shareholder has held its stock is reduced for any period
during which the shareholder’s risk of loss with respect to the stock is diminished by reason of the existence
of certain options, contracts to sell, short sales, or similar transactions. In addition, to the extent that a
corporation incurs indebtedness that is directly attributable to an investment in the stock on which the
dividend is paid, all or a portion of the dividends received deduction may be disallowed.

        D.     Information Reporting and Backup Withholding

        The Debtors will withhold all amounts required by law to be withheld from payments of interest
and dividends. The Debtors will comply with all applicable reporting requirements of the Tax Code. In
general, information reporting requirements may apply to distributions or payments made to a holder of a
Claim under the Plan. In addition, backup withholding of taxes will generally apply to payments in respect
of an Allowed Claim under the Plan unless, in the case of a U.S. Holder, such U.S. Holder provides a
properly executed IRS Form W-9 and, in the case of non-U.S. Holder, such non-U.S. Holder provides a
properly executed applicable IRS Form W-8 (or otherwise establishes such Non-U.S. Holder’s eligibility
for an exemption).

        Backup withholding is not an additional tax. Amounts withheld under the backup withholding
rules may be credited against a holder’s U.S. federal income tax liability, and a holder may obtain a refund
of any excess amounts withheld under the backup withholding rules by filing an appropriate claim for
refund with the IRS (generally, a federal income tax return).

        In addition, from an information reporting perspective, the Treasury Regulations generally require
disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the
taxpayer participated, including, among other types of transactions, certain transactions that result in the
taxpayer’s claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these regulations and whether the transactions contemplated by the Plan would be subject to these
regulations and require disclosure on the holders’ tax returns.

      THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX.
THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF FEDERAL INCOME
TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH
HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF
CLAIMS OR INTERESTS SHOULD CONSULT WITH THEIR TAX ADVISORS AS TO THE
PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS
CONTEMPLATED BY THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY
STATE, LOCAL, OR FOREIGN TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX
LAWS.

                                [Remainder of page intentionally left blank]




                                                     55
ACTIVE 45314459v1
        Case 19-33884 Document 198 Filed in TXSB on 08/19/19 Page 65 of 65



XIII.   RECOMMENDATION

        The Proponents believe that the Plan is preferable to all other available alternatives and provides
for a larger distribution to the Debtors’ creditors than would otherwise result in any other scenario.
Accordingly, the Proponents recommend that holders of Claims entitled to vote on the Plan vote to accept
the Plan and support Confirmation of the Plan.



 Dated: August 19, 2019                                  Shale Support Global Holdings, LLC,
                                                         on behalf of itself and all other Debtors

                                                         /s/ Gary Barton
                                                         Gary Barton
                                                         Chief Restructuring Officer




                                                    56
ACTIVE 45314459v1
